
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.23


***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4)
and 240.24B-2


THIRD RESTATED LICENSE AGREEMENT


        THIS THIRD RESTATED LICENSE AGREEMENT (this "Agreement") is entered into
as of January 9, 2004 (the "Restatement Date") by and between PIERRE FABRE
MÉDICAMENT, organized under the laws of France having an address of 45, place
Abel-Gance, 92654 Boulogne Cedex, France ("Pierre Fabre"), and CYPRESS
BIOSCIENCE, INC., a Delaware corporation having an address of 4350 Executive
Drive, Suite 325, San Diego, CA 92121, United States of America ("Cypress").
This Agreement amends and restates in its entirety the Second Restated License
Agreement between Pierre Fabre and Cypress dated May 30, 2003 (the "Prior
Agreement").

RECITALS

        WHEREAS, Pierre Fabre owns or controls certain patents and valuable
know-how related to the compound Milnacipran (as defined below) and the Licensed
Product (as defined below) in the form of an IR Formulation (as defined below)
and a SR Formulation (as defined below) that Cypress has licensed from Pierre
Fabre;

        WHEREAS, Pierre Fabre has developed Milnacipran for the treatment of
depression and currently markets the IR Formulation itself or through licensees
for the treatment of depression in certain territories outside the United
States;

        WHEREAS, under the Prior Agreement, Pierre Fabre has granted Cypress an
exclusive license, with the right to sub-license under the conditions described
in Section 2.1(b) of the Prior Agreement, to develop, register, distribute,
sell, offer for sale, have sold and import the Licensed Product in the Licensed
Territory (as defined below) in the Field (as defined below);

        WHEREAS, Cypress desires, concurrently with entering into this
Agreement, to enter into a Collaboration Agreement (as defined below) with
Forest (as defined below) granting Forest an exclusive sub-license to develop,
register, use, distribute, sell, offer for sale, have sold and import Licensed
Product in the Field in the United States of America, its territories and
possessions, with an option to extend the territory to Canada;

        WHEREAS, Cypress has requested that Pierre Fabre amend certain
provisions of the Prior Agreement in order to facilitate Cypress' entering into
the Collaboration Agreement with Forest, and Pierre Fabre has agreed to amend
and restate the Prior Agreement in its entirety, as described herein; and

        WHEREAS, as of the Restatement Date, Cypress and Pierre Fabre have also
entered into a First Restated Trademark License Agreement, pursuant to which
Pierre Fabre has granted to Cypress a license to certain trademarks, and a
Purchase and Supply Agreement, pursuant to which Pierre Fabre will supply API
(as defined below) to Cypress and its sub-licensees.

1

--------------------------------------------------------------------------------


AGREEMENT

        NOW, THEREFORE, in consideration of the foregoing premises and the
mutual covenants and agreements contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1.     DEFINITIONS

        1.1    "Action" shall have the meaning set forth in Section 15.1(a).

        1.2    "Administrator" shall have the meaning set forth in
Section 4.2(b)(iv).

        1.3    "AE" shall have the meaning set forth in Section 8.1.

        1.4    "Affiliate" shall mean any company or entity controlled by,
controlling, or under common control with a party hereto. For this purpose, the
term "control" shall mean the direct or indirect ownership of fifty percent
(50%) of the voting stock of that corporation, or in the absence of ownership of
at least fifty percent (50%) of the voting stock of that corporation, the power,
directly or indirectly to cause the direction of the management and policies of
such corporation.

        1.5    "ANDA" shall mean an Abbreviated New Drug Application filed with
the FDA (as more fully defined in 21 USC. §355(j)), or the equivalent
application filed with any equivalent agency or governmental authority outside
the United States (including any supra-national agency such as in the European
Union) requiring such filing.

        1.6    "ANDA Proceeding" shall have the meaning set forth in
Section 11.4(b).

        1.7    "Answer" shall have the meaning set forth in Section 16.2(c).

        1.8    "API" shall mean the active pharmaceutical ingredient Milnacipran
contained in the Licensed Product.

        1.9    "Bulk Licensed Product" shall mean the Licensed Product in final
dosage form using Pierre Fabre's formulation or any Cypress Formulation or any
Forest Formulation.

        1.10    "Change in Control" shall mean (i) a sale, lease or other
disposition of all or substantially all of the assets of Cypress; (ii) a merger
or consolidation of Cypress in which the holders of Cypress' outstanding voting
stock immediately prior to such transaction own, immediately after such
transaction, securities representing less than 50% of the voting power of
Cypress or Cypress' parent or, if Cypress is not the surviving entity, any other
entity surviving such transaction or the surviving entity's parent; or (iii) an
acquisition by any person, entity or group within the meaning of Section 13(d)
or 14(d) of the Securities and Exchange Act of 1934, as amended (the "Exchange
Act"), or any comparable successor provisions (excluding any employee benefit
plan, or related trust, sponsored or maintained by Cypress or any entity
controlled by Cypress) of the beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act, or comparable successor rule) of
securities of Cypress representing at least 50% of the combined voting power
entitled to vote in the election of Directors; provided, however, that
clause (ii) of this Section 16.8(b) shall not apply to a merger effected
exclusively for the purpose of changing the domicile of Cypress or the name of
Cypress.

        1.11    "Claimant" shall have the meaning set forth in Section 16.2(b).

        1.12    "Collaboration Agreement" shall mean that certain License and
Collaboration Agreement between Cypress and Forest, dated as of the Restatement
Date, a copy of which has been provided to Pierre Fabre, as may be amended,
modified or restated from time to time, pursuant to which, among other things,
Cypress has granted to Forest a sub-license to the Licensed Technology and the
Trademarks.

2

--------------------------------------------------------------------------------


        1.13    "Commencement of Phase II or Phase III Clinical Trials" shall
mean the date on which the first patient is enrolled for the applicable clinical
trial.

        1.14    "Commercially Reasonable Efforts" shall mean that the parties
shall conform to the standards of diligence customary in the pharmaceutical
industry with respect to compounds having commercial potential comparable to
Milnacipran in fulfilling their applicable obligations under this Agreement with
regard to research, development, use, distribution, sale or promotion, or
otherwise.

        1.15    "Confidential Information" shall have the meaning set forth in
Section 13.1.

        1.16    "Control" shall mean, with respect to any Information or
intellectual property right, possession by a party of the ability (whether by
ownership, license or otherwise, other than any license granted under this
Agreement) to grant access, a license or sub-license to such Information or
intellectual property right as provided for herein without violating the terms
of any agreement or other arrangement with any Third Party as of the time such
party would first be required hereunder to grant the other party such access,
license or sub-license, or at any other time during the term of such access,
license or sub-license.

        1.17    "Cypress Formulations" shall mean all new formulations of the
Licensed Product developed or acquired by or for Cypress (which includes new
formulations of the Licensed Product developed by Third Parties for Cypress),
its Affiliates and permitted sub-licensees other than the existing IR
Formulation and the SR Formulation that have been developed by Pierre Fabre
prior to the Effective Date, excluding however any minor improvements thereto.

        1.18    "Cypress Formulation Patents" shall mean all Patents Controlled
by Cypress or its Affiliates that claim any Cypress Information developed using
a Cypress Formulation and are necessary or useful for the development,
manufacture, commercialization or use of Milnacipran and any Cypress
Formulations in the Rest of the World. The Cypress Formulation Patents exclude
any Cypress Patents.

        1.19    "Cypress Indemnitees" shall have the meaning set forth in
Section 15.1(b).

        1.20    "Cypress Information" shall mean all data and Information
developed or acquired by or for Cypress, its Affiliates and permitted
sub-licensees and used by Cypress, its Affiliates and sub-licensees in filing
for any Regulatory Approvals for the Licensed Products and marketing the
Licensed Product in the Licensed Territory. Cypress Information excludes Cypress
Patents and Cypress Formulation Patents.

        1.21    "Cypress Patents" shall mean all Patents Controlled by Cypress
or its Affiliates that claim any Cypress Information developed using the IR
Formulation or the SR Formulation and are necessary or useful for the
development, manufacture, commercialization or use of Milnacipran and the
Cypress Product in the Rest of the World. The Cypress Patents include, without
limitation, the Patents set forth on Exhibit D hereto and made a part hereof.
The Cypress Patents exclude any Cypress Formulation Patents.

        1.22    "Cypress Product" shall mean any product containing Milnacipran
as an active ingredient, in any formulation and through any mode of
administration, that incorporates or uses the Licensed Technology or any Cypress
Information developed using the IR Formulation or the SR Formulation or the
manufacture, use or sale of which is within the scope of any claim of the
Cypress Patents.

        1.23    "Date of First Commercial Sale" shall mean the actual date of
first commercial sale of a Licensed Product in the Licensed Territory.

        1.24    "Development Plan" shall mean the development plan relating to
the development of the Licensed Product in the Field in effect as of the
Restatement Date (a copy of which has been provided to Pierre Fabre), subject to
Steering Committee review and discussion pursuant to Section 9.2(b) and as may
be amended from time to time by Cypress.

3

--------------------------------------------------------------------------------


        1.25    "Early Termination" shall have the meaning set forth in
Section 14.3(b).

        1.26    "Effective Date" shall mean August 1, 2001.

        1.27    "Estimated Date of First Commercial Sale" shall mean the
estimated Date of First Commercial Sale of a Licensed Product in the Licensed
Territory, as may be established from time to time by Cypress pursuant to the
Supply Agreement.

        1.28    "Exclusive Period" shall mean the period beginning upon the
Restatement Date and ending five years after first commercial sale of a Licensed
Product in the Licensed Territory.

        1.29    "FDA" shall mean the United States Food and Drug Administration.

        1.30    "Field" shall mean any and all indications.

        1.31    "Finished Licensed Product" shall mean the Licensed Product in
final dosage form including final packaging and ready for use by the ultimate
consumer.

        1.32    "Fiscal Year" shall have the meaning set forth in
Section 5.3(a).

        1.33    "FMS" shall mean the prevention and treatment of fibromyalgia
syndrome.

        1.34    "Forest" shall mean Forest Laboratories Ireland Limited, an
Irish corporation and a wholly owned subsidiary of Forest Laboratories, Inc., a
Delaware corporation.

        1.35    "Forest Formulation" shall have the meaning set forth in
Section 4.1 of the Letter Agreement.

        1.36    "Forest Product" shall have the meaning set forth in
Section 5.4(c).

        1.37    "Generic Product" shall have the meaning set forth in
Section 2.2.

        1.38    "ICC" shall have the meaning set forth in Section 16.2(a).

        1.39    "IND" shall mean an Investigational New Drug Application filed
with the FDA, or the equivalent application or filing necessary to commence
human clinical trials in another country or other jurisdiction, as applicable.

        1.40    "IND Clearance Date" shall mean January 2, 2002.

        1.41    "Indemnified Party" shall have the meaning set forth in
Section 15.2(a).

        1.42    "Indemnifying Party" shall have the meaning set forth in
Section 15.2(a).

        1.43    "Information" shall mean all tangible and intangible
(a) techniques, technology, practices, trade secrets, inventions (whether or not
patentable), methods, manufacturing processes, knowledge, know-how, skill,
experience, test data and results (including pharmacological, toxicological and
clinical test and safety data and results), analytical and quality control data,
results or descriptions and software, (b) compounds, compositions of matter,
cells, cell lines, assays, and physical, biological or chemical material, and
(c) marketing data, including clinical studies designed to support promotional
efforts, in each case, relating to API or to the Licensed Product in any
indication.

        1.44    "Letter Agreement" shall mean the agreement to be entered into
among Pierre Fabre, Cypress and Forest as of the Restatement Date, as may be
amended.

        1.45    "License Term" shall have the meaning set forth in Section 14.1.

        1.46    "Licensed Product" shall mean any product (including a Cypress
Product or product containing a Cypress Formulation or a Forest Formulation)
containing Milnacipran as an active ingredient, in any formulation and through
any mode of administration, that incorporates or uses the Licensed Technology or
the manufacture, use or sale of which Licensed Product is otherwise within the

4

--------------------------------------------------------------------------------


scope of any claim of the Pierre Fabre Patents. The Licensed Product includes
the following formulations developed by Pierre Fabre prior to the Effective
Date:

        (a)   the immediate release formulation in capsule form containing 25 mg
and 50 mg of Milnacipran (the "IR Formulation"), and

        (b)   the slow release formulation covered by Pierre Fabre Patents
containing 120 mg of Milnacipran (the "SR Formulation").

        1.47    "Licensed Product Shortfall" shall have the meaning set forth in
Section 5.3(b)(ii).

        1.48    "Licensed Technology" shall mean the Pierre Fabre Patents and
the Pierre Fabre Know-How.

        1.49    "Licensed Territory" shall mean the United States of America,
its territories and possessions and Canada.

        1.50    "Losses" shall have the meaning set forth in Section 15.1(a).

        1.51    "Manufacturing Know-How" shall mean all data, Information and
know-how in the possession of Pierre Fabre prior to the Effective Date or
developed or acquired by or for Pierre Fabre during the License Term relating to
the manufacture of the API.

        1.52    "Marketing Plan" shall have the meaning set forth in
Section 5.2.

        1.53    "Maximum Sub-licensee Payment Amount" shall mean any and all
payments made by Cypress to Pierre Fabre in respect of Sub-licensee Payments
pursuant to Section 6.5 up to and including $7,500,000 in the aggregate.

        1.54    "Milnacipran" shall mean the substance known as milnacipran
(INN), which expressly excludes any analogs, derivatives and enantiomers of
milnacipran (INN).

        1.55    "Minimums" shall have the meaning set forth in
Section 5.3(b)(i).

        1.56    "NDA" shall mean a New Drug Application and all amendments and
supplements thereto filed with the FDA (as more fully defined in 21 C.F.R. 314.5
et seq.), or the equivalent application filed with any equivalent agency or
governmental authority outside the United States (including any supra-national
agency such as in the European Union) requiring such filing, including all
documents, data and other information concerning a pharmaceutical product that
are necessary for gaining Regulatory Approval to market and sell such
pharmaceutical product.

        1.57    "Negotiation Period" shall have the meaning set forth in
Section 2.1(b).

        1.58    "Net Sales" shall, for the applicable period, mean the amount
equal to the total units invoiced by Pierre Fabre or Cypress, as applicable, or
their respective Affiliates or sub-licensees to a Third Party which is not an
Affiliate or sub-licensee of the selling party at the actual Net Selling Price.

        1.59    "Net Selling Price" shall, for the applicable period, mean on a
country by country basis the price invoiced by Pierre Fabre or Cypress, as
applicable, or their respective Affiliates or sub-licensees to a Third Party
which is not an Affiliate or sub-licensee of the selling party (unless such
Affiliate or sub-licensee is the final user of and does not further sell such
product, in which case the amount billed therefor shall be deemed to be the
amount that would be billed to a Third Party in an arm's-length transaction) for
sales of any Licensed Product to such Third Parties less the following items, as
allocable to such Licensed Product: (i) trade discounts, credits or allowances,
including without limitation, discounts provided by means of chargebacks,
rebates and administrative fees charged by customers or health care
organizations determined based upon sales, (ii) credits or allowances
additionally granted upon returns, rejections or recalls (except where any such
recall arises out of Pierre Fabre's or Cypress' or its Affiliate's or
sub-licensee's gross negligence, willful misconduct or fraud), (iii) freight,
shipping and insurance charges, (iv) taxes, duties or other governmental tariffs

5

--------------------------------------------------------------------------------


(other than income taxes) and (v) rebates, discounts or other payments on sales
of Licensed Product that are mandated by the government.

        1.60    "New Salts" shall mean any variant of the hydrochloride salt
form of Milnacipran resulting from the chemical substitution of the chloride
counterion.

        1.61    "Option Period" shall have the meaning set forth in Section 4.4.

        1.62    "Original Notice" shall have the meaning set forth in
Section 2.1(b).

        1.63    "Patent" shall mean (a) valid and enforceable patents,
re-examinations, reissues, renewals, confirmations, extensions (including
supplemental protection certificates) and term restorations, and (b) pending
applications for patents, including, without limitation, continuations,
continuations-in-part, provisionals, divisionals and substitute applications,
including, without limitation, inventors' certificates.

        1.64    "Phase II Clinical Trials" shall mean those trials on sufficient
numbers of patients that are designed to establish the safety and biological
activity of a drug for its intended use, and to define warnings, precautions and
adverse reactions that are associated with the drug in the dosage range to be
prescribed, as further defined in Federal Regulation 21 C.F.R. 312.21.

        1.65    "Phase III Clinical Trials" shall mean those trials on
sufficient numbers of patients that are designed to establish that a drug is
safe and efficacious for its intended use, and to define warnings, precautions
and adverse reactions that are associated with the drug in the dosage range to
be prescribed, and supporting Regulatory Approval of such drug or label
expansion of such drug, as further defined in Federal Regulation 21 C.F.R.
312.21.

        1.66    "Pierre Fabre [...***...]" shall mean the [...***...]
Milnacipran [...***...] referred to by Pierre Fabre as [...***...].

        1.67    "Pierre Fabre Indemnitees" shall have the meaning set forth in
Section 15.1(a).

        1.68    "Pierre Fabre Know-How" shall mean Information that is
Controlled by Pierre Fabre or its Affiliates that is not covered by the Pierre
Fabre Patents but is related to the API or the Licensed Product. The Pierre
Fabre Know-How includes, without limitation, the Information described on
Exhibit A. Pierre Fabre Know-How shall exclude Manufacturing Know-How, subject
to the terms of the Supply Agreement.

        1.69    "Pierre Fabre Patents" shall mean all Patents Controlled by
Pierre Fabre or any of its Affiliates that are necessary or useful for the
development, manufacture, commercialization or use of Milnacipran and the
Licensed Product in the Licensed Territory. The Pierre Fabre Patents include,
without limitation, the Patents set forth on Exhibit B.

        1.70    "Regulatory Approval" shall mean any and all approvals
(including price and reimbursement approvals), licenses, registrations, or
authorizations of health/regulatory authorities or any country, federal, state
or local regulatory agency, department, bureau or other government entity that
is legally required or necessary from an economic point of view for the
manufacture, use, storage, import, transport and/or sale of a Licensed Product
in such jurisdiction.

        1.71    "Rest of the World" shall mean the entire world excluding the
Licensed Territory.

        1.72    "Respondent" shall have the meaning set forth in
Section 16.2(b).

        1.73    "Request" shall have the meaning set forth in Section 16.2(b).

        1.74    "Rules" shall have the meaning set forth in Section 16.2(a).

        1.75    "Sales Forecasts" shall have the meaning set forth in
Section 5.3(a).

        1.76    "Selection Criteria" shall mean the criteria set forth on
Exhibit E.

6

--------------------------------------------------------------------------------

        1.77    "SNRI product" shall mean any serotonin norepinephrine reuptake
inhibitor product, meaning an agent whose sole mode of action (including major
metabolites) is through the selective reuptake inhibition of the two monoamines,
serotonin (5-HT) and norepinephrine (NA). The sole mode of action means a low
binding affinity (>1000nM) on standard assays for dopamine D1- and D2 class
receptors; serotonergic 1, 2, and 3 class receptors; adrenergic alpha and beta
receptors; cholinergic nicotinic and muscarinic receptors; glutamatergic AMPA,
Kainate, NMDA, and metabotropic receptors; histaminegic 1- and 2-class
receptors; MU-, kappa-, delta-opioid receptors; Orphanin (ORL1) receptors;
Neurokinin (NK1, NK2, NK3) receptors; Neuropeptide Y receptors; Sigma (sigma-1,
sigma-2) receptors; Vanilloid receptors; Adenosine A1 receptors; Calcitonin
gene-related peptide (CGRP) receptor; Cannabinoid (CB1, CB2) receptors;
Cholecystokinin (CCK1, CCK2) receptors; Nerotensin receptors; Voltage-gated
calcium channels (N-, P/Q-, L-, T-type); Voltage-gated sodium channels;
Bradykinin (B1, B2) receptors; GABA-A, GABA-B receptors; Galanin (GAL1, GAL2)
receptors; Neuropeptide FF receptors; Melanocortin (MC1, MC3, MC4, MC5)
receptors; Prostanoid (EP1) receptors; Endothelin (ETA, ETB) receptors; and
Prostanoid (TXA2) receptors. The agent should also not effect MAO-A and—B enzyme
activity. The IC50 or KI of in vitro reuptake inhibition for NA and 5-HT must be
both <1000nM, while the selectivity ratio for 5-HT and NA (i.e., IC50 or KI of
5-HT in vitro reuptake inhibition divided by that of NA) must range between 0.2
and 5. Similarly, the IC50 of KI of in vitroreuptake inhibition for dopamine
must be >1000 nM, with a selectivity ratio for dopamine vs. NA or 5-HT of >50.
Finally, the agent must not effect the release of the amines, including 5-HT, NA
and dopamine.

        1.78    "Steering Committee" shall have the meaning set forth in
Section 9.1.

        1.79    "Stub Year" shall have the meaning set forth in Section 5.3(a).

        1.80    "Sub-licensee Payments" shall mean any license fees, other
license payments or milestone payments received by Cypress or any of its
Affiliates from any sub-licensee with respect to the Licensed Product, but
excluding any amounts received from such sub-licensee (a) as royalty payments,
(b) as payments for any research and development funding, (c) for securities of
Cypress issued to such sub-licensee or (d) as a bona fide loan.

        1.81    "Supply Agreement" shall mean the Purchase and Supply Agreement
between Cypress and Pierre Fabre, dated as of the Restatement Date, as may be
amended, modified or restated from time to time.

        1.82    "Third Party" shall mean any entity other than Cypress or Pierre
Fabre or an Affiliate of Cypress or Pierre Fabre.

        1.83    "Trademark License Agreement" shall mean the First Restated
Trademark License Agreement between Cypress and Pierre Fabre, dated as of the
Restatement Date, as may be amended, modified or restated from time to time.

        1.84    "Trademarks" shall have the meaning set forth in the Trademark
License Agreement.

        1.85    "Transfer Price" shall have the meaning set forth in the Supply
Agreement.

        1.86    "Valid Claim" shall mean (a) a claim of an issued Patent
included within the Cypress Patents or the Cypress Formulation Patents, which
has not (i) expired or been canceled, (ii) been declared invalid by an
unreversed and unappealable decision of a court or other appropriate body of
competent jurisdiction, (iii) been admitted to be invalid or unenforceable
through reissue, disclaimer or otherwise, or (iv) been abandoned, or (b) a claim
under a pending application for a Patent under the Cypress Patents or the
Cypress Formulation Patents.

2.    LICENSE GRANTS    

        2.1    License Grant by Pierre Fabre.    

7

--------------------------------------------------------------------------------


        (a)   Pierre Fabre hereby grants to Cypress during the License Term, an
exclusive license, with the right to sub-license subject to this Section 2.1, to
develop, register, use, distribute, sell, offer for sale, have sold and import
the Licensed Product in the Licensed Territory in the Field, which license shall
be under the Licensed Technology. Pierre Fabre further grants Cypress a license
to use Licensed Technology, to the extent necessary to formulate or have the API
formulated into Bulk Licensed Product and package Bulk Licensed Product into
Finished Licensed Product, solely for sale of Licensed Product in the Licensed
Territory.

        (b)   Cypress shall have the right to sub-license the rights granted
under Section 2.1 above after due consultation with Pierre Fabre; provided,
that, should Cypress decide to appoint a sub-licensee for the development,
registration, marketing and sale of the Licensed Product in the Field in the
Licensed Territory, then Cypress shall provide Pierre Fabre with written notice
thereof (the "Original Notice") and hereby grants Pierre Fabre a right of first
discussion to take such license if at that time, Pierre Fabre has an Affiliate
in the Licensed Territory, and upon Pierre Fabre's request, shall enter into
good faith negotiations with Pierre Fabre to grant Pierre Fabre marketing rights
to the Licensed Product in the Field in the Licensed Territory. If Pierre Fabre
does not notify Cypress of its interest in sub-licensing the Licensed Product,
in the Licensed Territory in the Field within 30 days from receipt of the
Original Notice, then Cypress shall be free to appoint a Third Party as
sub-licensee for the development, registration, marketing and sale of the
Licensed Product in the Field in the Licensed Territory. In the event that
Pierre Fabre is interested in obtaining such a license, it shall notify Cypress
in writing within 30 days after receipt of the Original Notice whereupon the
parties shall negotiate in good faith for up to two months (the "Negotiation
Period") from the date of the Original Notice. If the parties fail to enter into
a definitive agreement granting Pierre Fabre such rights within such two-month
negotiation period despite mutual efforts made by both parties to reach an
agreement, it shall be deemed to constitute rejection by Pierre Fabre of such
right and then Cypress shall be free to appoint a Third Party as sub-licensee
pursuant to the sub-license rights granted pursuant to Section 2.1(a) above.
Pierre Fabre shall have no rights under this Section 2.1(b) if the Negotiation
Period expires without Cypress and Pierre Fabre entering into a definitive
agreement. Pierre Fabre acknowledges that it has waived its rights under this
Section 2.1(b) with respect to the sub-license granted by Cypress to Forest as
contemplated in the Collaboration Agreement.

        (c)   When selecting a sub-licensee, Cypress shall give appropriate
consideration to the following: whether such sub-licensee has proven
capabilities in clinical development, registration and marketing of
pharmaceutical drugs in the Licensed Territory; and whether such sub-licensee
will bring significant valuable skills, assets and resources to successfully
develop and register the Licensed Product in a timely manner and to maximize its
commercial potential in the Field in the Licensed Territory.

        (d)   Any sub-license granted by Cypress under this Agreement will
provide the sub-licensee gross margins on the Licensed Product that are
consistent with industry standards based on the stage of development of the
Licensed Product and designed to enable the commercial success of the Licensed
Product, each as determined at the time such sub-license is negotiated.

        (e)   Cypress shall cause its sub-licensee(s) to fully comply with all
the terms and conditions described in this Agreement, the Trademark License
Agreement and the Supply Agreement, specifically including, but not limited to,
the requirements in Sections 3.3 and 3.4 regarding registration and
pre-marketing activities, Section 5.2 regarding launch, promotion and
distribution of the Licensed Product, Section 5.3(a) regarding Sales Forecasts
and Section 5.3(b) regarding Minimums and with respect to the applicable
territory licensed to such sub-licensee.

8

--------------------------------------------------------------------------------




        (f)    Forest may further sub-license the rights in the Licensed
Technology granted to it by Cypress under the Collaboration Agreement, subject
to the terms of the Letter Agreement with respect to such sub-license right.

        2.2    Right to Commercialize Generic Licensed Product.    Subject to
the terms and conditions of this Agreement and the Trademark License Agreement,
Cypress or Forest may, under the license granted in Section 2.1, use,
distribute, sell, offer for sale, have sold and import Licensed Product as a
generic product ("Generic Product") in a country of the Licensed Territory at
any time after [...***...] Cypress will promptly send to Pierre Fabre
[...***...] and will notify Pierre Fabre promptly in writing in the event that
Cypress or Forest decides to use, distribute, sell, offer for sale, have sold or
import Licensed Product as a Generic Product in such country of the Licensed
Territory, as contemplated by this Section 2.2.

        2.3    Right regarding [...***...].    Notwithstanding the definition of
Field and the terms of Section 2.1, as of the Restatement Date, Cypress
acknowledges that neither it nor Forest or any of Forest's Affiliates has
[...***...]. Should, at any time during the License Term, Cypress, its
Affiliates or sub-licensees [...***...] Cypress shall first consult and discuss
in good faith with Pierre Fabre, the strategy to be implemented, including
appropriate intellectual property protection, [...***...]

        2.4    Rights Retained by Pierre Fabre.    Except as expressly provided
in this Agreement, Pierre Fabre shall retain, without limitation, the following
rights:

        (a)   the exclusive worldwide right under the Licensed Technology to
make and have made API, subject to the terms of the Supply Agreement;

        (b)   the exclusive worldwide right under the Licensed Technology to
make and have made the Licensed Product using the IR Formulation and/or the SR
Formulation for the Rest of the World; and

        (c)   the exclusive right under the Licensed Technology to use,
distribute, sell, offer for sale, have sold and import the Licensed Product in
the Rest of the World in the Field.

3.    DEVELOPMENT AND REGISTRATION    

        3.1    Development Activities.    Cypress shall use Commercially
Reasonable Efforts to develop the Licensed Product in the United States and if
determined appropriate by Cypress or Forest, Canada, at its own expense, in
accordance with the Development Plan. Cypress shall also use Commercially
Reasonable Efforts to develop the Licensed Product in FMS in the United States
in accordance with the Development Plan, which will include, without limitation,
Commercially Reasonable Efforts to commence Phase II Clinical Trials of Licensed
Product in FMS in the United States, to commence Phase III Clinical Trials of
Licensed Product in FMS in the United States and to file an NDA for Licensed
Product in FMS in the United States and, if determined appropriate by Cypress or
Forest after review by the Steering Committee as contemplated in Section 9.2,
Canada, within [...***...] following the Restatement Date, which timeline shall
be subject to adjustment based upon FDA requirements and the formulation of
Licensed Product developed. The Development Plan may be amended by Cypress and,
if applicable, its sub-licensees.

        3.2    Transfer of all INDs in Extended Territory.    If the Licensed
Territory is extended pursuant to Section 2.4, Pierre Fabre will promptly
transfer to Cypress, all INDs for Milnacipran, if any, filed by Pierre Fabre
with respect to the applicable indication within the Field in any other
countries in the Licensed Territory as requested by Cypress.

        3.3    Registration Activities.    In conducting registration
activities, Cypress shall use Commercially Reasonable Efforts to obtain in a
timely manner NDA approvals and any additional Regulatory Approvals with respect
to Licensed Product by the health/regulatory authorities of the United States,
and if determined appropriate by Cypress or Forest after review by the Steering
Committee as

9

--------------------------------------------------------------------------------


contemplated in Section 9.2, Canada; provided, however, that the parties
acknowledge that such Regulatory Approvals may not be granted. Cypress shall
also keep Pierre Fabre fully informed of the registration process through the
Steering Committee and upon request of Pierre Fabre, shall allow Pierre Fabre
representatives to participate in substantive meetings with the
health/regulatory authorities of the Licensed Territory, if permitted by such
health/regulatory authorities.

        3.4    Pre-marketing Activities.    During the development of the
Licensed Product and until Cypress commences commercialization of the Licensed
Product in the Field, Cypress shall conduct pre-marketing activities as
determined by Cypress after review by the Steering Committee as contemplated in
Section 9.2, and use Commercially Reasonable Efforts to successfully launch the
Licensed Product in the Licensed Territory.

        3.5    Employee of Pierre Fabre.    Pierre Fabre may delegate one of its
employees to work at Cypress' offices for as long as mutually agreeable between
Cypress and Pierre Fabre. Such employee shall be integrated into the Cypress
team responsible for development of the Licensed Product, and involved in
coordination of the development and registration activities between Pierre Fabre
and Cypress for the Licensed Product. Cypress and Pierre Fabre shall mutually
determine the nature and scope of the work to be accomplished by such employee,
and such employee shall be subject to periodic performance evaluations to be
made jointly by Cypress and Pierre Fabre. All costs in connection with the
employment of such employee, including, without limitation, salary (including
all payroll tax withholdings), fringe benefits (including medical, dental, life,
disability, workers' compensation or other insurance coverage provided by Pierre
Fabre), all employment-related taxes, costs incurred in obtaining a work visa,
if necessary, and any other costs incident to such employee's employment, will
be directly paid by Pierre Fabre. Cypress will provide office space and
job-related equipment for such employee and such employee shall agree to be
subject to Cypress' standard policies and procedures while at Cypress'
facilities.

4.    RIGHT TO USE AND LICENSE CERTAIN INFORMATION AND PATENTS    

        4.1    Access to Information and Patents.    Cypress Information derived
from Cypress and its Affiliates' or permitted sub-licensees' development,
marketing and other permitted activities under and during the License Term with
respect to the Licensed Product and all intellectual property rights in
connection therewith, if any, including, without limitation, Cypress Patents
shall be the sole property of Cypress or of its Affiliates or sub-licensees.
Cypress shall, through the Steering Committee pursuant to Section 9.2 and as
provided in Section 11.2, regularly provide Pierre Fabre with up-dated
information regarding Cypress Information, Cypress Formulations, Cypress
Patents, Cypress Formulation Patents and development of New Salts. In addition,
to the extent that Cypress deems necessary, it will facilitate any discussions
between Pierre Fabre and any sub-licensee.

        4.2    License Grant by Cypress on Cypress Product.    

        (a)   Subject to the terms and conditions of this Agreement, with
respect to Cypress Information applicable to an indication within the Field
provided to Pierre Fabre under Section 4.1, Cypress hereby grants to Pierre
Fabre a royalty-bearing, exclusive license, with the right to sub-license, under
the Cypress Patents claiming such Cypress Information, and to use such Cypress
Information, in each case to develop, register, manufacture, use, distribute,
sell, offer for sale and have sold the Cypress Product in the Rest of the World
in such indication within the Field. The license and royalty provisions in
Sections 4.2(a) and (b) shall apply to the Pierre Fabre [...***...] to the
extent the development, registration, manufacture, use, distribution or sale of
the Pierre Fabre [...***...] in the Rest of the World is within the scope of any
Valid Claim of the Cypress Patents or involves the use of such Cypress
Information. If the development, manufacture, use, distribution and sale of the
Pierre Fabre [...***...] in the Rest of the World is not within the scope of any
Valid Claim of the Cypress Patents and does not involve the use of any such
Cypress

10

--------------------------------------------------------------------------------

Information, then the license and royalty provisions in Sections 4.2(a) and
(b) shall not apply to the Pierre Fabre [...***...].

        (b)   In consideration of the license granted under Section 4.2(a),
Pierre Fabre shall pay Cypress a royalty of [...***...] on Net Sales by Pierre
Fabre and its Affiliates and sub-licensees (determined in accordance with
Section 4.2(b)), on a country-by-country and indication-by-indication basis in
the Rest of the World as follows:

          (i)  [...***...] of such royalty [...***...] will be payable if, and
only if, Pierre Fabre or any of its Affiliates or sub-licensees can use United
States Phase III Clinical Trials data included in the Cypress Information with
respect to an indication as data for a pivotal study for such indication in the
applicable country in the Rest of the World to file and obtain registration,
without Pierre Fabre or its Affiliates or sub-licensees being required to
conduct an additional pivotal study in such country to confirm the efficacy in
the applicable indication. The royalty under this Section 4.2(b)(i) shall be
payable for the 10 year period after the first commercial sale of the Cypress
Product by Pierre Fabre or any of its Affiliates or sub-licensees in the
applicable indication in the applicable country; and

         (ii)  [...***...] of such royalty [...***...] will be payable beginning
on the first commercial sale of the Cypress Product by Pierre Fabre or any of
its Affiliates or sub-licensees for the applicable indication in the applicable
country and continuing (A) until expiration of the last to expire Valid Claim
within the Cypress Patents covering the use of Cypress Product for the
applicable indication in the applicable country, or (B) alternatively, if no
such Valid Claim exists, for the duration of the exclusivity resulting from data
protection for the Cypress Information applicable to such indication in the
applicable country; provided, however, that once a Generic Product is sold in
the applicable country in the Rest of the World, then the [...***...] royalty
shall no longer be due, either in respect of a Valid Claim or on the basis of
data protection exclusivity, with respect to the applicable indication and the
applicable country.

       (iii)  For each country in which Pierre Fabre or any of its Affiliates or
sub-licensees are selling Licensed Product prior to and continuing on the date
of the first sale of Cypress Product in such country, for the term beginning on
the date of the first sale of Cypress Product and ending [...***...] later, the
royalty payment due to Cypress under Sections 4.2(b)(i) and (ii) in each given
country will be calculated by multiplying the royalty rate by the amount by
which (A) the aggregate [...***...] exceeds (B) the [...***...].

        (iv)  For (A) each country in which Pierre Fabre and its Affiliates and
sub-licensees do not have existing sales of Licensed Product on the date of the
first sale of Cypress Product in such country where Licensed Product is first
sold on or after the date of the first sale of Cypress Product in such country
and (B) each country in which Pierre Fabre or any of its Affiliates or
sub-licensee(s) were selling Licensed Product on the date of the first sale of
Cypress Product in such country, following the date that is [...***...] after
the date of the first sale of Cypress Product, an expert in market analysis of
pharmaceutical products will be appointed (the "Administrator") by mutual
written agreement of Pierre Fabre and Cypress who will determine on an annual
basis, or less frequently as determined by mutual written agreement of Pierre
Fabre and Cypress, the applicable percentages of the market for sales of
Licensed Product and Cypress Product which are attributable to indications
covered by Cypress Information and Cypress Patents. The royalty payment due to
Cypress under Sections 4.2(b)(i) and (ii) in each given country will be
calculated by multiplying the [...***...]by (x) the [...***...] by (y) the
[...***...]. Each determination of the Administrator shall be final and binding
on both Cypress and Pierre Fabre. Cypress and Pierre Fabre shall

11

--------------------------------------------------------------------------------




each bear its own attorney's fees, costs, and disbursements arising out of such
process, and shall pay an equal share of the fees and costs of the
Administrator.

        (c)   All provisions of Section 10 apply to this Section 4.2 as though
the term "Cypress Product" were contained in Section 10. The defined terms, "Net
Selling Price" and Net Sales," shall apply to this Section 4.2 as though the
term "Cypress Product" were contained in such definitions.

        (d)   Cypress agrees to use Commercially Reasonable Efforts to obtain
from Third Parties that generate data and Information using the IR Formulation
or the SR Formulation on behalf of Cypress, the right to include such data and
Information in the Cypress Information and to sub-license to Pierre Fabre, with
a further right to sub-license, any Patents licensed to Cypress by such Third
Party that claim such data and Information and are necessary or useful for the
development, manufacture, commercialization or use of Milnacipran and Cypress
Product in the Rest of the World. Cypress has obtained such rights with respect
to Forest under the Collaboration Agreement.

        4.3    Cypress Proprietary Formulations.    Pierre Fabre agrees that the
license granted to Cypress pursuant to Section 2.1 provides Cypress and its
sub-licensees with the right to develop and commercialize Cypress Formulations.
Cypress, or its sub-licensee if Cypress grants such right to such sub-licensee,
shall have the right to decide which formulation of Licensed Product to develop
and commercialize in the Licensed Territory, based on the Selection Criteria. In
the event that Cypress or any of its sub-licensees decides to develop any
Cypress Formulation, rather than the IR Formulation or SR Formulation, based on
the Selection Criteria, Cypress will then notify Pierre Fabre of such Cypress
Formulation(s), and the parties will negotiate in good faith the grant by
Cypress of an exclusive license under the Cypress Formulation Patents to Pierre
Fabre, its Affiliates and sub-licensees to register, market and sell such
Cypress Formulation(s) for the Rest of the World on commercially reasonable
terms, provided that the royalty to be paid by Pierre Fabre in consideration of
the rights granted in Section 4.2 shall be included in the overall economic
discussion. Cypress or its Affiliates or sub-licensees will own and control any
intellectual property claiming Cypress Formulations, including, without
limitation, the Cypress Formulation Patents.

        4.4    New Salts.    Pierre Fabre agrees that the license granted to
Cypress pursuant to Section 2.1 includes the right for Cypress and its
sub-licensees to develop and commercialize New Salts. In the event that Cypress
decides to develop any New Salts, Cypress will then notify Pierre Fabre of such
New Salts and beginning on the date of such notification and ending [...***...]
(the "Option Period"), Cypress will grant to Pierre Fabre an exclusive option to
license such New Salts. During the Option Period, the parties will negotiate in
good faith the terms and conditions of the grant by Cypress of an exclusive
license to Pierre Fabre, its Affiliates and sub-licensees to register, market
and sell such New Salts under the applicable Patents Controlled by Cypress for
the Rest of the World on commercially reasonable terms. Cypress or its
Affiliates or sub-licensees will own and control any intellectual property
claiming any New Salts. Cypress agrees to consult with Pierre Fabre regarding
supply of New Salts.

5.    TRADEMARKS—MARKETING; SALES PROMOTION; LIMITATIONS    

        5.1    Trademarks; Trade dress Marking.    In the Licensed Territory,
the Licensed Product (other than a non-branded Generic Product) will be sold by
Cypress, its Affiliates and sub-licensees exclusively under the Trademarks under
the terms and conditions of the Trademark License Agreement. The Licensed
Product (other than a non-branded Generic Product) will be marketed by Cypress
and its permitted sub-licensees in the Licensed Territory under Cypress' or
Cypress sub-licensees' trade dress which shall include the notice "Licensed from
PIERRE FABRE" in a legible manner on all packaging, leaflets, documents,
congress materials and generally in association with the reference to the
Licensed Product and the Trademarks, so far as this is acceptable under
applicable laws and regulations in the

12

--------------------------------------------------------------------------------


Licensed Territory. The terms and conditions of Pierre Fabre's use of the
Trademarks in the Rest of the World shall be as provided in the Trademark
Agreement.

        5.2    Responsibility for Launch, Promoting and Distributing the
Licensed Product.    Cypress and its permitted sub-licensees shall be solely
responsible for the launch, promotion and distribution of the Licensed Product
in the Licensed Territory, provided that the decision to launch the Licensed
Product in Canada shall be subject to the good faith business judgment of
Cypress or Forest, after review by the Steering Committee as contemplated in
Section 9.2. Cypress shall use or shall cause its sub-licensee to use
Commercially Reasonable Efforts to launch, register, promote and distribute
Licensed Product in Canada, and if Cypress or its sub-licensee does not do so,
then Pierre Fabre may terminate this Agreement with respect to Canada pursuant
to Section 14.2(a)(ii). All costs associated with the launch, promotion and
distribution of the Licensed Product shall be borne by Cypress and its permitted
sub-licensees. The launch of the Licensed Product by Cypress or its permitted
sub-licensee in the United States shall take place within no more than six
months following NDA approval, including for this purpose, FDA approval of
labeling and product launch promotional materials. No later than six months
prior to the Estimated Date of First Commercial Sale in the United States,
Cypress or its sub-licensee shall prepare and submit to the Steering Committee
for review and comments a rolling three-year marketing and commercial plan for
the Licensed Product in the Field in the Licensed Territory that will include
its (1) marketing strategy, (2) Sales Forecasts, as described in Section 5.3(a),
and (3) Minimums, as described in Section 5.3(b) (the "Marketing Plan"). The
Marketing Plan for each Fiscal Year shall also include amounts budgeted for
expenditures by Cypress or its sub-licensee on sales and sales management,
physician promotion and medical education for Licensed Product in such Fiscal
Year and the aggregate number of detailing calls with respect to Licensed
Product that are projected in such Fiscal Year. The Marketing Plan shall be
updated on an annual Fiscal Year basis by Cypress or its sub-licensee and
delivered prior to the beginning of such Fiscal Year, and the updated Marketing
Plan shall be reviewed by the Steering Committee as contemplated in Section 9.2.

        5.3    Sales Forecasts and Minimums.    During the License Term, Cypress
(itself or through its sub-licensees) commits to procure sales, create a demand
and continuously develop the sales of the Licensed Product in the Field in the
Licensed Territory using Commercially Reasonable Efforts.

        (a)    Sales Forecasts.    As part of the Marketing Plan, Cypress or its
sub-licensee shall deliver to Pierre Fabre each year of the License Term a
rolling [...***...] sales forecast for Licensed Product in the Field in the
Licensed Territory, as provided in this Section 5.3(a) (the "Sales Forecasts").
Each annual period reflected in the Sales Forecasts shall begin on April 1 and
end on the following March 31 (the "Fiscal Year"), and such Sales Forecasts
shall reflect forecasted sales of Licensed Product on a monthly basis during the
Fiscal Years presented in the Sales Forecasts; provided, that, each Sales
Forecast to be delivered prior to the Date of First Commercial Sale shall
reflect sales for the period beginning on the Date of First Commercial Sale
through the following March 31 (the "Stub Year") and for the [...***...]
occurring immediately after the Stub Year. Cypress shall deliver or cause to be
delivered the Sales Forecasts no later than six months prior to the beginning of
the Stub Year or each Fiscal Year, as the case may be. Cypress or its
sub-licensee may adjust any Sales Forecast during the [...***...] and the
[...***...] following the [...***...] in the event the labeling on Licensed
Product is significantly different than the labeling that was anticipated by
Cypress or its sub-licensee when preparing such Sales Forecasts (as reflected by
the most recent Marketing Plan delivered by Cypress pursuant to this Agreement);
provided further, that Cypress or its sub-licensee may adjust any Sales Forecast
during any year beginning in the [...***...] following the [...***...] in
response to substantial changes in market conditions that could not reasonably
have been foreseen by Cypress or its sub-licensee when it submitted the Sales
Forecast that it seeks to adjust. The parties acknowledge that, without
limitation, the introduction of a new product in the market, a required change
in labeling or approved indications of the Licensed Product, a change in the
medical practice with respect to treatment of the applicable

13

--------------------------------------------------------------------------------

indication(s) and new regulatory restrictions are categories of events that
could give rise to a substantial change in market conditions that could not
reasonably have been foreseen by Cypress or its sub-licensee. Cypress or its
sub-licensee shall prepare (or cause to be prepared) the Sales Forecasts in good
faith based on factors determined to be relevant by Cypress or its sub-licensee,
including, without limitation, projected sales of the Licensed Product in the
Field, price positioning, foreseeable market trends and competition, and the
Sales Forecasts shall, recognizing that forecasts for supply purposes may
reflect inventory management and other operational requirements, correlate to
the other forecasts and budgets required to be delivered to Pierre Fabre by
Cypress or its sub-licensee under this Agreement, the Supply Agreement and the
Letter Agreement.

        (b)    Minimums Based on Sales Forecasts.    

          (i)  Cypress agrees that, for the [...***...] and each [...***...]
thereafter, it (together with its sub-licensees) shall sell at least the
following percentage of the forecasted sales of Licensed Product for such year
as set forth in the most recent Sales Forecast provided for such year pursuant
to Section 5.3(a): (A) for the [...***...] and the [...***...] thereafter,
[...***...]; and (B) for each [...***...] thereafter, [...***...] (the
"Minimums").

         (ii)  Within 60 days of the end of the [...***...] and [...***...],
Cypress or its sub-licensee shall calculate the amount, if any, by which the
Minimums exceed the actual sales of Licensed Product for such year (the
"Licensed Product Shortfall"). If it is determined that there is a Licensed
Product Shortfall in the [...***...] or any [...***...], Cypress or its
sub-licensee shall pay to Pierre Fabre an amount equal to (1) the [...***...],
and (2) [...***...]. The payment of the above compensation shall be made within
60 days following such calculation by Cypress or its sub-licensee and shall be
accompanied by a report showing such calculation in reasonable detail. The
parties agree that the payment by Cypress or its sub-licensee for any Licensed
Product Shortfall shall be the exclusive remedy to Pierre Fabre for the failure
of Cypress (together with its sub-licensees) to comply with its obligations
under Section 5.3(b)(i), and such failure shall not be considered a material
breach by Cypress or its sub-licensee under this Agreement.

        5.4    Limitations.    

        (a)   The parties shall be subject to the provisions of Section 3.7 of
the Letter Agreement.

        (b)   If, during the Exclusive Period, Cypress or any of its Affiliates
or sub-licensees (other than Forest) or Pierre Fabre or any of its Affiliates or
licensees markets or sells any product (other than (i) Licensed Product pursuant
to the terms of this Agreement, (ii) SNRI product, which shall be subject to
Section 3.7 of the Letter Agreement or (iii) Forest Product, which shall be
subject to Section 5.4(c)) for FMS in the Licensed Territory using any
Information developed or generated in the course of performance of this
Agreement or disclosed to the selling party pursuant to this Agreement, such
party will pay the other party a royalty based on net sales of such product, the
amount to be determined by good faith negotiations between Cypress and Pierre
Fabre. Such royalty shall be payable for the Exclusive Period, but in any event,
the payment term shall not be less than three years and the provisions of
Section 10 with respect to payment terms shall apply to such royalty payment.

        (c)   So long as Forest has rights under the Licensed Technology, if,
during the Exclusive Period, Forest or any of its Affiliates, licensees or
sub-licensees markets or sells any product containing the compound [...***...]
("Forest Product") for FMS in the United States (and Canada, if applicable),
Cypress will cause Forest to negotiate in good faith with Pierre Fabre regarding
compensation to Pierre Fabre for royalty payments, and, if applicable, milestone
payments with respect to Licensed Product for the United States (and Canada, if
applicable) that would have

14

--------------------------------------------------------------------------------




been made under this Agreement during the Exclusive Period had such Forest
Product not been marketed or sold during the Exclusive Period and an amount
equal to [...***...]. In the event the parties are not able to reach agreement
with respect to the compensation that would be payable to Cypress and Pierre
Fabre, the limited issue of the amount of such compensation shall be referred to
one expert with relevant industry experience. If the parties cannot agree on one
expert, then a panel of experts with relevant industry experience shall be
formed for such purpose, which panel shall be comprised of (i) three experts
with one expert being chosen by Forest and one expert being chosen by mutual
agreement of Cypress and PierreFabre if Cypress and Pierre Fabre mutually agree
to one expert, and the third expert being chosen by mutual agreement of the two
experts chosen by the parties, or (ii) if Cypress and Pierre Fabre do not
mutually agree to one expert, then five experts with one expert being chosen by
Forest, one expert being chosen by Cypress, one expert being chosen by Pierre
Fabre, and two experts being chosen by mutual agreement of the three experts
chosen by the parties. The expert or panel of experts, as applicable, must be
chosen within 30 days from the date of notice by any party regarding the need to
appoint such expert or panel of experts. Each party shall provide such expert or
panel of experts any information relevant to the issue of the amount of such
compensation, including, without limitation, information regarding the projected
sales of such Forest Product and the historical and projected sales of Licensed
Product. The expert or panel of experts shall review such information provided,
use such information in calculating the compensation payable by Forest to
Cypress and Pierre Fabre and provide the parties with the result of such
calculation within 30 days from the selection of the expert or the last expert
on the panel, as applicable. Cypress, Forest and Pierre Fabre shall each pay
one-third of the costs of engaging the expert or the panel of experts under this
Section 5.4(c).

6.    UP FRONT FEES, MILESTONE AND ROYALTY PAYMENTS    

        6.1    Payments.    As consideration for Pierre Fabre's entering into
this Agreement with Cypress and for the rights granted to Cypress on the
Licensed Technology, Cypress shall pay to Pierre Fabre the up-front fees,
milestone payments, royalty payments and other payments described in this
Section 6.

        6.2    Up-Front Fees.    Cypress shall pay to Pierre Fabre $750,000
within 15 days following the Effective Date (Pierre Fabre acknowledges that is
has received such payment). In addition, within 15 days following the IND
Clearance Date, Cypress shall pay Pierre Fabre $750,000 (Pierre Fabre
acknowledges that is has received such payment). The up-front fees shall not be
refundable to Cypress.

        6.3    Milestone Payments.    Within 15 days following the first
occurrence of each of the events set forth below, Cypress shall pay to Pierre
Fabre the one-time milestone payments set forth below (whether such milestone is
achieved by Cypress or by its sub-licensee):

Milestone Event


--------------------------------------------------------------------------------

  Milestone Payment

--------------------------------------------------------------------------------

[...***...]   [...***...] [...***...]   [...***...] [...***...]   [...***...]
[...***...]   [...***...]

        The milestone payments shall not be refundable to Cypress.

        6.4    Royalties.    As further consideration for the rights and
licenses hereby granted to Cypress in respect of the Licensed Technology,
Cypress shall pay Pierre Fabre the following royalty payments:

        (a)   In consideration of the Pierre Fabre Patents, a royalty of
[...***...] on the Net Sales of the Licensed Product made by Cypress, its
Affiliates or sub-licensees in the Licensed Territory from the Date of First
Commercial Sale of the Licensed Product until the last to expire of the Pierre
Fabre Patents covering the Licensed Product, which are listed on Exhibit B
(including the

15

--------------------------------------------------------------------------------

manufacturing process Patent of Milnacipran and the SR Formulation Patent) or
any other future Pierre Fabre Patent which may be otherwise commercially useful
to Cypress, its Affiliates or sub-licencees for the commercialization or use of
Milnacipran and the Licensed Product in the Licensed Territory. To the extent
such other Pierre Fabre Patent would be commercially useful only for a specific
indication or formulation, then the aforesaid royalty shall be payable only with
respect to Net Sales of the Licensed Product in such indication or formulation.
Notwithstanding the above, such royalty shall not be owed to Pierre Fabre by
Cypress under this Agreement with respect to (i) sales of Generic Product and
(ii) the [...***...] so long as Forest is a sub-licensee of Cypress under this
Agreement.

        (b)   In consideration for the Pierre Fabre Know-How, a royalty of
[...***...] on the Net Sales of the Licensed Product made by Cypress, its
Affiliates or sub-licensees in the Licensed Territory from the Date of First
Commercial Sale of the Licensed Product until the 10th anniversary of the Date
of First Commercial Sale of the Licensed Product; provided, however, that such
royalty shall not be owed to Pierre Fabre with respect to sales of Generic
Product.

        (c)   In consideration for the Trademarks, a royalty described in the
Trademark License Agreement.

        6.5    Payment on Sub-Licensee Payments.    If Cypress grants a
sub-license to a Third Party of the rights granted to Cypress under Section 2.1,
Cypress agrees to pay to Pierre Fabre 5% of all Sub-licensee Payments; provided
that, any amount paid by Cypress to Pierre Fabre above the Maximum Sub-licensee
Payment Amount shall be credited against subsequent milestone payments and/or
royalty payments owed by Cypress to Pierre Fabre under this Agreement and shall
be carried forward to any subsequent years as applicable. Any amount owed and to
be paid by Cypress to Pierre Fabre under this Section 6.5 will be paid within
60 days from the end of each calendar quarter during which Cypress receives a
Sub-licensee Payment, and shall be accompanied by a reasonably detailed written
report setting forth the amount of Sub-licensee Payments in respect of which
such payment is being made; provided, however, that no such report shall be
required if the reports to be delivered pursuant to Section 10.1 adequately
provide such information.

7.    SUPPLY OF API    

        7.1    Supply by Pierre Fabre.    Pierre Fabre agrees that it will
manufacture and supply to Cypress and its sub-licensees, and Cypress and its
sub-licensees will purchase from Pierre Fabre, quantities of API on the terms
and conditions set forth in the Supply Agreement.

        7.2    Manufacture of the Licensed Product.    

        (a)   Pierre Fabre agrees that it will provide Cypress with reasonable
assistance in securing a Third Party manufacturer to produce Bulk Licensed
Product on behalf of Cypress if the Bulk Licensed Product uses the IR
Formulation or the SR Formulation, it being understood that it shall be Cypress'
sole responsibility to enter into a manufacturing agreement with such Third
Party manufacturer.

        (b)   Cypress shall use due care in the manufacturing, packaging and
control of the Licensed Product and shall be responsible for observing quality
standards and specifications set forth in the Supply Agreement, as well as cGMP
(as defined in the Supply Agreement) and relevant regulations of the Licensed
Territory with respect to manufacturing, packaging, quality control, storage and
sale of ethical pharmaceuticals.

        (c)   Cypress shall permit Pierre Fabre and/or its authorized
representative to inspect Cypress or the Third Party manufacturer premises where
the Licensed Product is manufactured, packaged and stored, at reasonable times
and upon reasonable notice.

16

--------------------------------------------------------------------------------




8.    ADVERSE EVENTS    

        8.1    Obligation to Provide Notice of Adverse Event.    Pierre Fabre
and Cypress shall keep each other informed on all reports of adverse events of
which it becomes aware, as described in this Section 8 and in Exhibit C,
regardless of the origin of such reports (collectively, "AE"). The term
"reports" shall include, without limitation, publications in journals or other
media.

        8.2    Notice of Adverse Event.    Reports on such AE which according to
the informing party's careful professional evaluation may negatively affect the
efficacy versus toxicity of the Licensed Product or may have consequences
regarding the Licensed Product information (e.g. labeling, data sheets, package
inserts) or may require immediate safety measures (such as special
information/warnings to the medical profession, patients, authorities or
withdrawal of the Licensed Product) shall be forwarded to the other party hereof
without delay after having become known. The same shall apply in case of reports
on AE's being both serious and unexpected (i.e. not specified in the Licensed
Product information). Information on all other reported AE's shall be provided
according to the procedure described in Exhibit C hereto and made a part hereof.

        8.3    Procedure for Providing Notice of Adverse Event.    The informing
party may, and is invited to give its professional evaluation of such reports,
in particular with regard to suspected causality, either together with such
information or at a later date. The aforementioned information shall be
addressed to the individuals indicated in Section 6.2 of Exhibit C, or to such
other address as may thereafter be provided by either party.

        8.4    Meeting Regarding Adverse Events.    In addition to the mutual
exchange of AE information, via mail or telefax, meetings will be held upon
mutual agreement of the parties, for purposes of discussing AE issues such as
regarding the mutual exchange of AE information as defined in mutually agreed
procedures. An agenda of any said meetings shall be forwarded by Pierre Fabre to
Cypress one month prior to the date of such meetings. All reports to be provided
by and to Cypress hereunder shall be in the English language.

9.     STEERING COMMITTEE

        9.1    Establishment of Steering Committee.    The parties have
established a committee (the "Steering Committee"), which shall perform the
functions provided in this Section 9. The Steering Committee shall consist of
four persons (or such other even number of members as mutually agreed by the
parties), with an equal number of members designated by each of Pierre Fabre and
Cypress; provided that for so long as Forest is a sub-licensee of the Licensed
Technology, one or more of the Cypress representatives on the Steering Committee
shall be an employee of Forest or its Affiliate. Each Steering Committee member
shall have experience appropriate for the activities to be conducted by the
Steering Committee. The Steering Committee shall meet at such times and such
places as shall be determined from time to time by Pierre Fabre and Cypress, but
in any event, not less than twice in each calendar year. Members of the Steering
Committee may participate in meetings of the Steering Committee in person or, if
requested by either party, by telephone or video conference. A quorum for the
conduct of business by the Steering Committee shall consist of one member
designated by Pierre Fabre and one member designated by Cypress. The members
designated by Pierre Fabre shall collectively have one vote, and the members
designated by Cypress shall collectively have one vote. All actions and
decisions by the Steering Committee shall require unanimous approval at a
meeting at which a quorum is present, which shall be set forth in minutes of the
proceedings of the Steering Committee, or unanimous written consent setting
forth the actions or decisions taken. Expenses incurred by a member of the
Steering Committee in connection with the activities of the Steering Committee
will be borne by the party that designated such member.

17

--------------------------------------------------------------------------------

        9.2    Steering Committee Functions.    The Steering Committee shall
have the authority to conduct the following activities and such other activities
as may be agreed to in writing by the parties:

        (a)   Monitor the progress and results of research and development
conducted by Cypress, it Affiliates and sub-licensees with respect to the
Licensed Product;

        (b)   Review and discuss any material modification to the Development
Plan for the Licensed Product (which the Steering Committee will review and
discuss as promptly as practicable);

        (c)   Review and discuss the Marketing Plan for the Licensed Product
proposed by Cypress or its sub-licensee and any material modification to such
Marketing Plan (which the Steering Committee will review and discuss as promptly
as practicable);

        (d)   Coordinate mutual marketing and promotional activities of the
parties and review, discuss and monitor any Phase IV clinical trials with
respect to the Licensed Products;

        (e)   Review information regarding Cypress Information, Cypress
Formulations, Cypress Patents, Cypress Formulation Patents and New Salts
provided by Cypress;

        (f)    Review the publications according to the provisions of
Section 13.4; and

        (g)   Review and discuss as may be necessary, the Estimated Date of
First Commercial Sale.

        9.3    Dispute Resolution.    If the Steering Committee is unable to
decide or resolve an issue with respect to any item, the issue shall be referred
to the Chief Executive Officers of Pierre Fabre and Cypress, and if Cypress
deems appropriate, Forest or any Affiliate of Forest that is primarily
responsible for the activities of Forest under the Collaboration Agreement, as
directed by Forest. Such officers of the parties shall meet promptly thereafter
and shall negotiate in good faith to resolve such issue. If they cannot resolve
the issue within 30 days of commencing such negotiations, the Chief Executive
Officer of Cypress or Forest or its Affiliate, as determined by Cypress, shall
have the final tie-breaking vote.

10.   PAYMENT; RECORDS; AUDITS

        10.1    Payment; Reports.    Royalty payments and reports for the sale
of Licensed Product shall be calculated and reported for each calendar quarter
by the party who owes such payment. All payments due to a party under this
Agreement shall be paid within 60 days of the end of each calendar quarter,
unless otherwise specifically provided herein. Each payment of royalties shall
be accompanied by a report of Net Sales of Licensed Products in sufficient
detail to permit confirmation of the accuracy of the payment made, including,
without limitation and on a country-by-country basis, the number of Licensed
Product sold, the gross sales and Net Sales of Licensed Product, the royalty, in
United States dollars or in Euro as applicable, payable, the method used to
calculate the payment and the exchange rates used.

        10.2    Exchange Rate; Manner and Place of Payment.    All payments
hereunder due and payable by Pierre Fabre to Cypress shall be payable in United
States dollars. All payments hereunder due and payable by Cypress to Pierre
Fabre shall be payable in Euros. With respect to each quarter, for countries
other than the United States, whenever conversion of payments from any foreign
currency shall be required, such conversion shall be made at the rate of
exchange reported in The Wall Street Journal (absent any error) on the last
business day of the applicable quarter. All payments owed under this Agreement
shall be made by wire transfer to a bank and account designated in writing by
the party entitled to receive such payment, unless otherwise specified in
writing by such party.

        10.3    Withholding of Taxes.    The party receiving payments under this
Agreement will pay any and all taxes levied on account of such payment. If any
taxes are required to be withheld by the paying party, it will (a) deduct such
taxes from the remitting payment, (b) timely pay the taxes to the proper

18

--------------------------------------------------------------------------------

taxing authority, and (c) send proof of payment to the other party and certify
its receipt by the taxing authority within 60 days following such payment.

        10.4    Records and Audits.    During the period during which a party is
entitled to receive payments from the other party under this Agreement and for a
period of four years thereafter, the selling party shall keep complete and
accurate records pertaining to gross sales and Net Sales of the Licensed
Products, including the expenses incurred by the selling party in sufficient
detail to permit the other party to confirm the accuracy of all payments due
hereunder. During the License Term and for a period of four years thereafter,
Cypress further agrees to keep complete and accurate records pertaining to
Sub-licensee Payments in sufficient detail to permit Pierre Fabre to confirm the
accuracy of all payments due to Pierre Fabre pursuant to Section 6.5. A party
shall have the right to cause an independent, certified public accountant
reasonably acceptable to the other party to audit such records to confirm Net
Sales and the corresponding payments and payments with respect to Sub-licensee
Payments for a period covering not more than the preceding three years. Such
audits may be exercised during normal business hours upon reasonable prior
written notice to the audited party. Prompt adjustments shall be made by the
parties to reflect the results of such audit. The party causing such audit shall
bear the full cost of such audit unless such audit discloses a variance of more
than 5% from the amount of the Net Sales or corresponding payments due under
this Agreement. Pierre Fabre shall bear the cost of any audit of the
Sub-licensee Payments, unless such audit discloses a variance of more than 5%
from the amount of the Sub-licensee Payments due to Pierre Fabre under
Section 6.5. In the case of a variance of more than 5%, the audited party shall
bear the full cost of such audit. In the event of underpayment, the audited
party shall promptly remit to the other party the amount of any underpayment.

        10.5    Prohibited Payments.    Notwithstanding any other provision of
this Agreement, if a party is prevented from paying any payments due hereunder
by virtue of the statutes, laws, codes or governmental regulations of the
country from which the payment is to be made, then such payments may be paid by
depositing funds in the currency in which accrued to the other party account in
a bank acceptable to such other party in the country whose currency is involved.

        10.6    Late Payments.    In the event that any payment due hereunder is
not made when due, the payment shall accrue interest from the date due at the
rate of 1.5% per month; provided, however, that in no event shall such rate
exceed the maximum legal annual interest rate; provided further that no such
interest shall accrue until the other party has provided written notice of such
late payment or during any period that any dispute with respect to a payment is
being diligently pursued in good faith by the party from whom such payment is
claimed. The payment of such interest shall not limit a party from exercising
any other rights it may have as a consequence of the lateness of any payment.

11.   INTELLECTUAL PROPERTY

        11.1    Patent Prosecution and Maintenance of the Pierre Fabre
Patents.    Pierre Fabre shall be responsible for prosecution and maintenance of
all Pierre Fabre Patents at Pierre Fabre's sole expense. Pierre Fabre shall
consider in good faith the requests and suggestions of Cypress with respect to
strategies for prosecuting the Pierre Fabre Patents in the Licensed Territory.
Pierre Fabre shall keep Cypress informed of progress with regard to the
prosecution, maintenance, enforcement and defense of the Pierre Fabre Patents by
providing Cypress copies of official actions, amendments and responses with
respect to such prosecution. In the event that Pierre Fabre desires to abandon
any Pierre Fabre Patent in the Licensed Territory, Pierre Fabre shall provide
reasonable prior written notice to Cypress of such intention to abandon and
Cypress shall have the option to assume responsibility for such Pierre Fabre
Patent, exercisable upon written notice to Pierre Fabre. If Cypress assumes
responsibility for any Pierre Fabre Patent, such Patent shall be assigned to
Cypress and shall no longer be included in the Pierre Fabre Patents subject to
this Agreement.

19

--------------------------------------------------------------------------------

        11.2    Patent Prosecution and Maintenance of the Cypress Patents and
the Cypress Formulation Patents.    Cypress or its sub-licensees shall be
responsible for prosecution and maintenance of all Cypress Patents and Cypress
Formulation Patents at their sole expense. Cypress shall consider in good faith
the requests and suggestions of Pierre Fabre with respect to strategies for
prosecuting the Cypress Patents and Cypress Formulation Patents in the Rest of
the World. Cypress shall keep Pierre Fabre informed of progress with regard to
the prosecution, maintenance, enforcement and defense of the Cypress Patents and
Cypress Formulation Patents by providing Pierre Fabre of copies of official
actions, amendments and responses with respect to such prosecution. In the event
that Cypress desires to abandon any Cypress Patent in the Rest of the World,
Cypress shall provide reasonable prior written notice to Pierre Fabre of such
intention to abandon and Pierre Fabre shall have the option to assume
responsibility for such Cypress Patent, exercisable upon written notice to
Cypress. If Pierre Fabre assumes responsibility for any Cypress Patent, such
Patent shall be assigned to Pierre Fabre and shall no longer be included in the
Cypress Patents subject to this Agreement.

        11.3    Cooperation of the Parties.    Each party agrees to cooperate
fully in the prosecution of the Pierre Fabre Patents, the Cypress Patents and
the Cypress Formulation Patents under this Agreement.

        11.4    Infringement by Third Parties of the Pierre Fabre Patents.    

        (a)   Pierre Fabre and Cypress shall promptly notify the other in
writing of any alleged or threatened infringement or any challenge to the
validity of the Pierre Fabre Patents or any challenge to Pierre Fabre's
ownership of or Cypress' and/or its licensees' right to use, the Pierre Fabre
Patents of which they become aware. Both parties shall use their Commercially
Reasonable Efforts in cooperating with each other to terminate such infringement
without litigation.

        (b)   Pierre Fabre shall have the first right to bring and control any
action or proceeding with respect to infringement of any of the Pierre Fabre
Patents at its own expense and by counsel of its own choice, except for any such
action or proceeding filed in connection with an ANDA filed by a Third Party (an
"ANDA Proceeding"), which shall be governed by Section 11.4(c), and Cypress or
its sub-licensee shall have the right, at its own expense, to be represented in
any such action in the Licensed Territory by counsel of its own choice. In
connection with such action or proceeding brought and controlled by Pierre
Fabre, subject to Section 11.4(e), Cypress and Forest or its Affiliate may elect
to share the costs with Pierre Fabre and any recovery realized as a result of
such litigation as part of a cost-sharing arrangement, to be determined by
mutual agreement of the parties in good faith, taking into account the relative
economic interests of the parties. The party that brings and controls such
action or proceeding shall keep the other parties updated regarding the status
and, if the parties agree to any cost-sharing arrangement, costs of such action
or proceeding. With respect to such infringement of any of the Pierre Fabre
Patents in the Licensed Territory, if Pierre Fabre fails to bring an action or
proceeding (other than an ANDA Proceeding which is subject to Section 11.4(c))
within (a) 45 days following the notice of alleged infringement or (b) 20 days
before the time limit, if any, set forth in the appropriate laws and regulations
for the filing of such actions, whichever comes first, Cypress or its
sub-licensee shall have the right to bring and control any such action at its
own expense and by counsel of its own choice, and Pierre Fabre shall have the
right, at its own expense, to be represented in any such action by counsel of
its own choice. Except as otherwise agreed to by the parties as part of a
cost-sharing arrangement (including any cost-sharing arrangement determined
under Section 11.4(e)), any recovery realized as a result of such litigation,
other than an ANDA Proceeding, after reimbursement of any litigation expenses of
Pierre Fabre and Cypress, shall be retained by the party that brought and
controlled such litigation.

        (c)   Cypress or its sub-licensee shall have the first right to bring
and control any ANDA Proceeding at its own expense and by counsel of its own
choice, and Pierre Fabre shall have the right to be represented in any such
action by counsel of its own choice. With respect to

20

--------------------------------------------------------------------------------




infringement of any of the Pierre Fabre Patents in the Licensed Territory
claimed in an ANDA Proceeding, if Cypress or its sub-licensee fails to bring an
action or proceeding within (a) 45 days following the notice of alleged
infringement or (b) 20 days before the time limit, if any, set forth in the
appropriate laws and regulations for the filing of such actions, whichever comes
first, Pierre Fabre shall have the right to bring and control any such action at
its own expense and by counsel of its own choice, and Cypress or its
sub-licensee shall have the right, at its own expense, to be represented in any
such action by counsel of its own choice. So long as Forest is a sub-licensee
under the Licensed Technology, if Cypress or Forest brings an ANDA Proceeding,
Cypress, Forest and Pierre Fabre will share the costs and any recovery as part
of a cost-sharing arrangement, to be determined by mutual agreement of the
parties in good faith, taking into account the relative economic interests of
the parties. The party that brings and controls such action or proceeding shall
keep the other parties updated regarding the status and costs of such action or
proceeding.

        (d)   In the event a party brings an infringement action, the other
party shall cooperate fully, including if required to bring such action, the
furnishing of a power of attorney. Neither party shall have the right to settle
any infringement litigation under this Section 11.4 relating to the Pierre Fabre
Patents without the prior written consent of the other party.

        (e)   In the event Pierre Fabre brings an action or proceeding as
contemplated under Section 11.4(b) and Cypress and Forest elect, as also
contemplated under Section 11.4(b), to share the costs and any recovery realized
as a result of such action or proceeding brought by Pierre Fabre and the parties
are not able to reach an agreement with respect to such sharing of costs and
potential recovery, Pierre Fabre may proceed with such action or proceeding and
the limited issue of the allocation of costs and potential recovery shall be
referred to an expert or a panel of experts, as provided below. In addition, in
the event Cypress or Forest brings an ANDA Proceeding as contemplated under
Section 11.4(c) and the parties are not able to reach an agreement with respect
to such sharing of costs and potential recovery, Cypress or Forest, as
applicable, may proceed with such action or proceeding based on a temporary
cost-sharing arrangement between Cypress and Forest and the limited issue of the
allocation of costs and potential recovery shall be referred to an expert or a
panel of experts, as applicable. The limited issue of the allocation of costs
and potential recovery under such cost-sharing arrangement shall be referred to
one expert with relevant industry experience; provided that, if the parties
cannot agree on one expert, then a panel of five experts with relevant industry
experience shall be formed for such purpose, with one expert being chosen by
Forest, one expert being chosen by Cypress, one expert being chosen by Pierre
Fabre, and two experts being chosen by mutual agreement of the three experts
chosen by the parties. The expert or panel of experts, as applicable, must be
chosen within 30 days from the date of notice by any party regarding the need to
appoint such expert or panel of experts. Each of Pierre Fabre, Cypress and
Forest shall provide the expert or panel of experts, as applicable, with any
information requested by the expert or panel of experts, as applicable, in order
to determine the relative economic interests of the parties. The expert or panel
of experts shall review such information provided, use such information in
calculating the allocation of cost sharing between Cypress, Pierre Fabre and
Forest and provide the parties with the result of such calculation within
30 days from the selection of the expert or the last expert on the panel, as
applicable.

        11.5    Infringement by Third Parties of the Cypress Patents or the
Cypress Formulation Patents.    Pierre Fabre and Cypress shall promptly notify
the other in writing of any alleged or threatened infringement or any challenge
to the validity of the Cypress Patents and the Cypress Formulation Patents or
any challenge to Cypress' ownership of the Cypress Patents and the Cypress
Formulation Patents of which they become aware. Both parties shall use their
Commercially Reasonable Efforts in cooperating with each other to terminate such
infringement without litigation. Cypress shall have the sole right to bring and
control any action or proceeding with respect to infringement of any of the

21

--------------------------------------------------------------------------------

Cypress Patents and the Cypress Formulation Patents at its own expense and by
counsel of its own choice, except as provided below. With respect to
infringement of any of the Cypress Patents in the Rest of the World, if Cypress
fails to bring an action or proceeding within (a) 45 days following the notice
of alleged infringement or (b) 20 days before the time limit, if any, set forth
in the appropriate laws and regulations for the filing of such actions,
whichever comes first, Pierre Fabre shall have the right to bring and control
any such action at its own expense and by counsel of its own choice, and Cypress
shall have the right, at its own expense, to be represented in any such action
by counsel of its own choice. In the event a party brings an infringement
action, the other party shall cooperate fully, including if required to bring
such action, the furnishing of a power of attorney. Neither party shall have the
right to settle any infringement litigation under this Section 11.5 relating to
the Cypress Patents without the prior written consent of the other party. Except
as otherwise agreed to by the parties as part of a cost-sharing arrangement, any
recovery realized as a result of such litigation, after reimbursement of any
litigation expenses of Pierre Fabre and Cypress, shall be retained by the party
that brought and controlled such litigation.

        11.6    Infringement of Third Party Rights.    Each party shall promptly
notify the other in writing of any allegation by a Third Party that the activity
of either of the parties or their Affiliates, licensees or sub-licensees
pursuant to this Agreement infringes or may infringe the intellectual property
rights of such Third Party. Cypress shall have the first right to control any
defense of any such claim alleging that the sale of Licensed Products in the
Field infringes any Third Party rights in the Licensed Territory, at its own
expense and by counsel of its own choice, and Pierre Fabre shall have the right,
at its own expense, to be represented in any such action by counsel of its own
choice. If Cypress fails to proceed in a timely fashion with regard to such
defense, Pierre Fabre shall have the right to control any such defense of such
claim at its own expense and by counsel of its own choice, and Cypress shall
have the right, at its own expense, to be represented in any such action by
counsel of its own choice. Pierre Fabre shall have the first right to control
any defense of any such claim alleging that the manufacture of API or Licensed
Products infringes any Third Party rights in the Licensed Territory (but not if
such claim also alleges that the sale of Licensed Product in the Field infringes
any Third Party rights in the Licensed Territory, for which Cypress shall have
the first right to control any defense, as provided in this Section 11.6), at
its own expense and by counsel of its own choice, and Cypress shall have the
right, at its own expense, to be represented in any such action by counsel of
its own choice. If Pierre Fabre fails to proceed in a timely fashion with regard
to such defense, Cypress shall have the right to control any such defense of
such claim at its own expense and by counsel of its own choice, and Pierre Fabre
shall have the right, at its own expense, to be represented in any such action
by counsel of its own choice. Pierre Fabre shall have the sole right to control
any defense of any such claim alleging infringement of any Third Party rights
outside the Licensed Territory, at its own expense and by counsel of its own
choice. Neither party shall have the right to settle any patent infringement
litigation under this Section 11.6 relating to the manufacture or
commercialization of Licensed Products in the Licensed Territory without the
consent of such other party.

12.   REPRESENTATIONS AND WARRANTIES AND COVENANTS

        12.1    Mutual Representations and Warranties.    Each party represents
and warrants, as of the Effective Date and the Restatement Date, to the other
that:

        (a)    Power.    It is duly organized and validly existing under the
laws of its jurisdiction of incorporation or formation, and has full power and
authority to enter into this Agreement and to carry out the provisions hereof.

        (b)    Due Authorization.    It is duly authorized to execute and
deliver this Agreement and to perform its obligations hereunder, and the person
or persons executing this Agreement on its behalf has been duly authorized to do
so by all requisite action.

22

--------------------------------------------------------------------------------




        (c)    Binding Agreement.    This Agreement is legally binding upon it,
enforceable in accordance with its terms. The execution, delivery and
performance of this Agreement by it does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a party or by which
it may be bound, nor violate any material law or regulation of any court,
governmental body or administrative or other agency having jurisdiction over it.

        (d)    Grant of Rights; Maintenance of Agreements.    It has not, and
will not during the License Term, grant any right to any Third Party that would
conflict with the rights granted to the other party hereunder. It has (or will
have at the time performance is due) maintained and will maintain and keep in
full force and effect all agreements (including license agreements) and filings
(including patent filings) necessary to perform its obligations hereunder.

        12.2    Pierre Fabre Representations and Warranties.    Pierre Fabre
represents and warrants, as of the Effective Date and the Restatement Date, to
Cypress that:

        (a)    Ownership of Licensed Technology.    Pierre Fabre owns or
otherwise has adequate rights to the Licensed Technology and has the right to
grant to Cypress the exclusive license granted under Section 2.1 hereof and such
license does not conflict with or violate the terms of any agreement between
Pierre Fabre and any Third Party. Pierre Fabre's rights to the Licensed
Technology are not subject to any royalty obligations to any Third Party
(including, for this purpose, to officers, directors, employees or other
consultants or agents of Pierre Fabre) and such rights are not subject to
termination or limitation by any Third Party.

        (b)    Notice of Proceedings.    Pierre Fabre has informed Cypress that
to its knowledge, there is no administrative or judicial proceedings contesting
the inventorship, ownership, validity or enforceability of any element of the
Licensed Technology.

        (c)    Patent Infringement.    As of the Effective Date, (i) to Pierre
Fabre's knowledge, the practice of the Licensed Technology to develop or
commercialize Licensed Product does not infringe any patents of any Third Party,
and (ii) Pierre Fabre has not received any written notice or communication
alleging that the practice of the Pierre Fabre Patents infringes or may infringe
any patent of any Third Party, nor is Pierre Fabre aware of any reasonable basis
for any such allegations.

        12.3    Pierre Fabre Covenant.    During the due-diligence process
carried out by Cypress prior to the Effective Date, Pierre Fabre has disclosed
to Cypress all Pierre Fabre Know-How requested by Cypress and has continued and
will continue after the Effective Date to disclose and provide to Cypress all
information in the possession of Pierre Fabre or its Affiliates requested by
Cypress.

13.   CONFIDENTIALITY; PUBLICATION

        13.1    Confidentiality.    Except to the extent expressly authorized by
this Agreement or otherwise agreed in writing by the parties, the parties agree
that, during the License Term and for [...***...] thereafter, the receiving
party shall keep confidential and shall not publish or otherwise disclose and
shall not use for any purpose other than as expressly provided for in this
Agreement any confidential information (including, without limitation,
Information) furnished to it by the other party pursuant to this Agreement
(collectively, "Confidential Information"). Each party may use such Confidential
Information only to the extent required to accomplish the purposes of this
Agreement. Each party will use at least the same standard of care as it uses to
protect proprietary or confidential information of its own to ensure that its
employees, agents, consultants and other representatives do not disclose or make
any unauthorized use of the Confidential Information. Each party will promptly
notify the other upon discovery of any unauthorized use or disclosure of the
Confidential Information.

23

--------------------------------------------------------------------------------

        13.2    Exceptions.    Confidential Information shall not include any
information which the receiving party can prove by competent written evidence:

        (a)   is now, or hereafter becomes, through no act or failure to act on
the part of the receiving party, generally known or available;

        (b)   is known by the receiving party at the time of receiving such
information, as evidenced by its records;

        (c)   is hereafter furnished to the receiving party by a Third Party, as
a matter of right and without restriction on disclosure;

        (d)   is independently discovered or developed by the receiving party
without the use of Confidential Information belonging to the disclosing party;
or

        (e)   is the subject of a written permission to disclose provided by the
disclosing party.

        13.3    Authorized Disclosure.    Each party may disclose Confidential
Information belonging to the other party to the extent such disclosure is
reasonably necessary in the following instances:

        (a)   prosecuting Patents and Trademarks;

        (b)   regulatory filings;

        (c)   prosecuting or defending litigation;

        (d)   complying with applicable court orders or governmental
regulations; and

        (e)   disclosure to Affiliates, sub-licensees, employees, consultants,
agents or other Third Parties that agree to be bound by similar terms of
confidentiality and non-use at least equivalent in scope to those set forth in
this Section 13, in each case in connection with due diligence or similar
investigations by such Third Parties or the performance of the party's
obligations under this Agreement.

        Notwithstanding the foregoing, in the event a party is required to make
a disclosure of the other party's Confidential Information pursuant to this
Section 13.3, it will, except where impracticable and except in the case of
subsection (e), give reasonable advance notice to the other party of such
disclosure and use efforts to secure confidential treatment of such information
at least as diligent as such party would use to protect its own confidential
information, but in no event less than reasonable efforts. In any event, the
parties agree to take all reasonable action to avoid disclosure of Confidential
Information hereunder. The parties will consult with each other on the
provisions of this Agreement to be redacted in any filings made by the parties
with the Securities and Exchange Commission or as otherwise required by law.

        13.4    Publications.    Each party to this Agreement recognizes that
the publication of papers containing results of and other information regarding
development of the Licensed Product in the Field (except as provided
hereinafter), including oral presentations and abstracts, may be beneficial to
both parties provided such publications are subject to reasonable controls to
protect Confidential Information. In particular, it is the intent of the parties
to maintain the confidentiality of any Confidential Information included in any
United States or foreign application until such United States or foreign patent
application has been published. Accordingly, the other party shall have the
right and obligation to review and approve any paper proposed for publication by
the other party, including oral presentations and abstracts. Before any such
paper is submitted for publication, the party proposing publication shall
deliver a complete copy to the other party at least 45 days prior to submitting
the paper to a publisher. The other party shall review any such paper and give
its comments to the publishing party within 30 days of the delivery of such
paper to the other party. With respect to oral presentation materials, the other
party shall make reasonable efforts to expedite review of such

24

--------------------------------------------------------------------------------


materials, and shall return such items as soon as practicable to the publishing
party with appropriate comments, if any, but in no event later than 30 days from
the date of delivery to the other party. With respect to abstracts, the other
party shall make reasonable efforts to expedite review of such abstracts, and
shall return such items as soon as practicable to the publishing party with
appropriate comments, if any, but in no event later than 10 days from the date
of delivery to the other party. The publishing party shall comply with the other
party's request to delete references to the non-publishing party's Confidential
Information in any such paper or other materials. Notwithstanding anything to
the contrary in this Agreement, neither party shall have the right to publish in
any form any Confidential Information of the other party without such other
party's prior written consent.

        13.5    Publicity.    It is understood that the parties intend to issue
a joint press release announcing the execution of this Agreement and agree that
each party may desire or be required to issue subsequent press releases relating
to this Agreement or activities thereunder. The parties agree to consult with
each other reasonably and in good faith with respect to the text and timing of
such press releases prior to the issuance thereof, provided that a party may not
unreasonably withhold consent to such releases, and that either party may issue
such press releases as it determines, based on advice of counsel, are reasonably
necessary to comply with laws or regulations or for appropriate market
disclosure. Each party agrees to review each press release within 48 hours after
receiving the press release from the other party. In addition, following the
initial joint press release announcing this Agreement, either party shall be
free to disclose, without the other party's prior written consent, the existence
of this Agreement, the identity of the other party and those terms of this
Agreement which have already been publicly disclosed in accordance herewith.

14.   TERM AND TERMINATION

        14.1    Term.    The term of this Agreement shall commence on the
Effective Date and continue until the later of (i) the expiration of the last to
expire of the Pierre Fabre Patents as to which royalties would be payable under
Section 6.4(a) or (ii) 10 years after the Date of First Commercial Sale of a
Licensed Product, unless earlier terminated pursuant to Section 14.2 or 14.3
(the "License Term").

        14.2    Termination for Cause.    

        (a)    Termination by Either Party.    A party shall have the right to
terminate this Agreement upon 90 days' prior written notice to the other upon
the occurrence of any of the following:

        (i)    Upon or after the bankruptcy, insolvency, dissolution or winding
up of the other party (other than a dissolution or winding up for the purpose of
reconstruction or amalgamation); or if a party admits in writing its inability
to pay its debts as they become due; or

        (ii)   Upon or after the breach of any material provision of this
Agreement by the other party if the breaching party has not cured such breach
within the 90 day period following the date of written notice of termination by
the non-breaching party or, if such breach is not susceptible of cure within
such 90 day period, the breaching party has not taken appropriate steps to cure
during such 90 day period and continued to diligently pursue such cure in a
manner reasonably assuring such cure within a reasonable period of time
thereafter; provided, however, that, to the extent a breach (other than a
payment breach) affects only a given country, termination shall apply only to
such country. In addition, termination shall not be permitted for a payment
breach where the obligation to make payment is being diligently contested in
good faith by appropriate proceedings and any required payment is promptly made
following completion of dispute resolution as contemplated hereby. In any event,
if such breach has not been cured within one year of the date of occurrence of
the breach, the non-breaching party may terminate this Agreement under this
Section.

25

--------------------------------------------------------------------------------




        (b)    Termination by Pierre Fabre.    Pierre Fabre shall have the right
to terminate this Agreement upon 90 days prior notice to Cypress in the
following events:

        (i)    Cypress (considered for this purpose to include its
sub-licensees) terminates at any time all development activities of, or the
subsequent marketing of the Licensed Product or withdraws the Licensed Product
from every market in the Licensed Territory for any reason and such termination
or withdrawal is irrevocable; provided, that, if such termination or withdrawal
is expected to be temporary or is otherwise subject to cure, then Cypress
(itself and with its sub-licensees) shall be given the ability to resume
development or marketing activities and Pierre Fabre will not have a right to
terminate this Agreement under this Section 14.2(b)(i) as long as Cypress
(itself and with its sub-licensees) is using Commercially Reasonable Efforts to
cure such withdrawal or termination providing that such period shall not exceed
12 months from the date of termination of the development activities or
withdrawal of the Licensed Product;

        (ii)   Cypress shall challenge or contest Pierre Fabre Patents rights;
or

        (iii) Upon a Change in Control in which the Third Party acquiror
controls an SNRI product in the Field in the Licensed Territory, and
Section 5.4(a) would be violated as a result of such SNRI product within the
first five years after the closing of the Change in Control, then Pierre Fabre
may terminate this Agreement upon written notice to Cypress or its successor in
interest within 30 days after the closing of the Change in Control, with the
consequences of such termination as set forth in Sections 14.3(b)(ii), 14.4 and
14.5, unless the surviving entity in such Change in Control (x) intends to
divest itself of such SNRI product within [...***...] from the date of the
Change in Control, as stated publicly in writing, (y) as promptly as practicable
ceases active promotion of such SNRI product, whether directly or indirectly and
(z) does complete such divestiture within the [...***...] period.

        14.3    Effect of Expiration—Termination; Surviving Obligations.    

        (a)   Upon expiration of the License Term, all rights under this
Agreement shall automatically terminate, except as follows, and subject to the
provisions of Section 14.4:

        (i)    Cypress shall have the perpetual royalty free right to continue
to use Pierre Fabre Know-How in the Licensed Territory under this Agreement;

        (ii)   Pierre Fabre shall have the perpetual right to use for the Rest
of the World (x) Cypress Information and Cypress Patents in consideration of the
[...***...] royalty to be paid, during the term described in Section 4.2(b),
provided that on a country by country basis, upon expiration of the term
described in Section 4.2(b), Pierre Fabre shall have a fully paid-up license to
continue using Cypress Information in such country, (y) Cypress Formulations and
Cypress Formulation Patents according to the license terms agreed between
Cypress and Pierre Fabre pursuant to Section 4.3, and (z) the unrestricted
perpetual right to use Pierre Fabre Know-How;

        (iii) Cypress' right to continue to use the Trademark shall be governed
by the Trademark License Agreement; and

        (iv)  Cypress' commitment to purchase all its requirements of API shall
be governed by the Supply Agreement.

26

--------------------------------------------------------------------------------




        (b)   Upon early termination of this Agreement ("Early Termination")
pursuant to Sections 14.2(a), 14.2(b) or 16.8, the following shall apply:

        (i)    In the event of Early Termination by Cypress pursuant to
Section 14.2(a)(i) or (ii), then:

        (1)   Cypress' right to continue its license under the Licensed
Technology that was owned or acquired by Pierre Fabre prior to the effective
date of Early Termination shall survive subject to the fulfillment by Cypress of
all its financial obligations resulting from this Agreement and the Trademark
License Agreement; and

        (2)   Pierre Fabre's right to use the Cypress Information and Cypress
Formulations, and Cypress Patents, Cypress Formulation Patents and New Salts, if
licensed by Pierre Fabre, outside the Licensed Territory shall terminate.

        (ii)   In the event of Early Termination by Pierre Fabre pursuant to
Section 14.2(a), 14.2(b) or 16.8, then Cypress and its sub-licensees (subject to
Sections 14.3(b)(iii) and (b)(iv)) shall have no more rights under this
Agreement and shall return or assign, as applicable, to Pierre Fabre or its
designee (which shall be Forest to the extent that Forest becomes a direct
licensee of Pierre Fabre pursuant to Section 14.3(b)(iv)) all Licensed
Technology and all Cypress Information and Cypress Formulations Controlled by
Cypress including, without limitation, any rights and obligations granted by a
Third Party to Cypress on a Cypress Formulation, subject to any rights therein
held by any Third Party and including assignment of the NDA and any other
Regulatory Approvals with respect to Licensed Product in the Licensed Territory,
except that Cypress may retain one copy for purposes of determining its
obligations hereunder. Pierre Fabre shall then have the worldwide right to use
Cypress Information and the Cypress Patents controlled by Cypress in
consideration of a [...***...] royalty payment to be paid with respect to sales
in the Rest of the World during the term described in Section 4.2(b), provided
that on a country by country basis, upon expiration of the term described in
Section 4.2(b), Pierre Fabre shall have a fully paid-up license to continue
using Cypress Information in such country.

        (iii) In the event of Early Termination by Pierre Fabre pursuant to
Section 14.2(a)(i), then any sub-licenses granted under Section 2.1 (other than
to Forest, which shall instead be subject to Section 14.3(b)(iv)) shall survive
the termination of the License Term and become direct licenses from Pierre Fabre
under this Agreement.

        (iv)  Any sub-licenses granted under Section 2.1 to Forest shall survive
Early Termination by Pierre Fabre and become direct licenses from Pierre Fabre
to Forest under this Agreement with respect to the territory and field specified
in the applicable sub-license if such Early Termination by Pierre Fabre occurred
pursuant to (1) Section 14.2(a)(i), (2) Section 14.2(a)(ii) if Forest did not
cause the breach of any material provision of this Agreement by Cypress that
resulted in such Early Termination and cures any such payment breach by Cypress
to the extent related to the jurisdictions in which Forest holds a sub-license
from Cypress, (3) Section 14.2(b)(ii) in the event Forest does not join in the
action to challenge or contest Pierre Fabre Patent rights, or
(4) Section 14.2(b)(iii) if Forest or an affiliate of Forest is not the Third
Party that acquired Cypress in such Change in Control transaction that resulted
in such Early Termination and, in any event, Forest agrees to assume the
obligations of Cypress under this Agreement in writing, there is no evidence
that an event has occurred or condition exists that would be reasonably likely
to result in an event of default by Forest under the terms of this Agreement
over the year following the effective date of the Early Termination and the
scope of the sub-license to Forest is substantially similar to that reflected in
the Collaboration Agreement as of the date hereof, unless amended with Pierre
Fabre's consent.

27

--------------------------------------------------------------------------------




        (c)   Expiration or Early Termination of this Agreement shall not
relieve the parties of any obligation accruing prior to such expiration or
termination. Except as set forth below or elsewhere in this Agreement, the
obligations and rights of the parties under Sections 8, 10.4, 13.1, 13.2, 13.3,
14.3, 14.4, 14.5, 15.1, 15.2, 16.1, 16.2 and 16.3 shall survive expiration or
termination of this Agreement. The obligations and rights of the parties under
Sections 4.2 and 10 shall survive expiration of this Agreement, to the extent
provided in Sections 14.3(a)(ii) and 14.3(b)(ii).

        (d)   Within 30 days following the expiration or Early Termination of
this Agreement, each party shall deliver to the other party any and all
Confidential Information of the other party in its possession, except as
provided in Section 14.3 herein above.

        (e)   All licenses granted under this Agreement will be deemed licenses
of rights to intellectual property for purposes of Section 365(n) of the U.S.
Bankruptcy Code and a licensee under this Agreement will retain and may fully
exercise all of its rights and elections under the US Bankruptcy Code.

        14.4    Exercise of Right to Terminate.    The use by either party
hereto of a termination right provided for under this Agreement shall not, in
and of itself, give rise to the payment of damages or any other form of
compensation or relief to the other party with respect thereto.

        14.5    Damages; Relief.    Termination of this Agreement shall not
preclude either party from claiming any other damages, compensation or relief
that it may be entitled to upon such termination.

15.   INDEMNIFICATION

        15.1    Indemnification.    

        (a)   Cypress hereby agrees to save, defend, indemnify and hold harmless
Pierre Fabre and its shareholders, officers, directors, employees, consultants
and agents (the "Pierre Fabre Indemnitees") from and against, and to pay on
behalf of or reimburse such Pierre Fabre Indemnitees for, any and all losses,
damages, liabilities, expenses and costs, whether based on products liability or
otherwise, including, but not limited to, court costs and reasonable attorneys'
fees and expenses (collectively, "Losses"), to which Pierre Fabre may become
subject as a result of any claim, demand, action or other proceeding by any
Third Party ("Action") to the extent such Losses arise directly out of (i) the
material breach by Cypress of any representation or warranty under Section 12,
or (ii) the development, manufacture, use, handling, storage, sale or other
disposition of any Licensed Product by Cypress, its Affiliates or sub-licensees,
except to the extent such Losses result from the negligence or willful
misconduct of any Pierre Fabre Indemnitee or are Losses for which Pierre Fabre
is obligated to indemnify under Section 15.1(b).

        (b)   Pierre Fabre hereby agrees to save, defend, indemnify and hold
harmless Cypress and its shareholders, officers, directors, employees,
consultants and agents (the "Cypress Indemnitees") from and against, and to pay
on behalf of or reimburse such Cypress Indemnitees for, any and all Losses to
which Cypress may become subject as a result of any Action to the extent such
Losses arise directly out of (i) the material breach by Pierre Fabre of any
representation or warranty under Section 12, (ii) the defective Know-How or API
supplied by Pierre Fabre, its Affiliates, licensees or sub-contractors (other
than Cypress or its sub-licensees) under the Supply Agreement, except to the
extent such Losses result from the negligence or willful misconduct of any
Cypress Indemnitee or (iii) the development, manufacture, use, handling,
storage, sale or other disposition of any Licensed Product or Cypress Product by
Pierre Fabre, its Affiliates or sub-licensees in the Rest of the World, except
to the extent such Losses result from the negligence or willful misconduct of
Cypress or are Losses for which Cypress is obligated to indemnify under
Section 15.1(a).

28

--------------------------------------------------------------------------------




        (c)   Except for amounts payable under Sections 4.2, 4.4, 4.5, 5.3 and 6
or for breach of obligations under Section 13, neither party makes any other
warranties express or implied, except as set forth herein and neither party
shall be liable to the other party for special, consequential, punitive,
exemplary, indirect or incidental damages in connection with this Agreement or
any license granted hereunder. Notwithstanding the foregoing, nothing in this
Agreement shall limit or restrict any of the Pierre Fabre Indemitees' or Cypress
Indemnitees' right to maintain or recover any amounts in connection with any
action or claim based upon fraud.

        15.2    Control of Defense.    

        (a)   The party seeking indemnification under Section 15.1 (the
"Indemnified Party"), agrees to give notice to the party providing such
indemnification (the "Indemnifying Party") of the assertion of any claim, or
commencement of any Action in respect of which indemnity may be sought under
Section 15.1 promptly after receipt of notice from a Third Party of the
assertion or commencement of such Action. Failure to notify the Indemnifying
Party shall not relieve the Indemnifying Party of any liability that the
Indemnifying Party might have to the Indemnified Party unless and to the extent
such failure can be demonstrated to have materially prejudiced the Indemnifying
Party's position.

        (b)   The Indemnifying Party shall be entitled, at its own expense, to
participate in or, to the extent that it desires, to assume the defense of any
such Action with its own counsel. If the Indemnifying Party elects to assume
such defense, it shall select counsel for the Indemnified Party, which may be
the same counsel as for the Indemnifying Party, at the Indemnifying Party's
expense, subject to the limitations set forth below in this Section 15.2. In
such a case, the Indemnified Party shall not be entitled to reimbursement for
the costs of its own counsel.

        (c)   The Indemnifying Party shall not be entitled to assume the defense
of an Action (unless otherwise agreed to in writing by the Indemnified Party)
and shall pay the fees and expenses of counsel reasonably acceptable to the
Indemnifying Party retained by the Indemnified Party if (1) the claim for
indemnification relates to or arises in connection with any criminal or
quasi-criminal proceeding, action, indictment, allegation or investigation; or
(2) the Indemnified Party has been advised by counsel reasonably acceptable to
the Indemnifying Party that a reasonable likelihood exists of a conflict of
interest between the Indemnifying Party and the Indemnified Party.

        (d)   Even if the Indemnifying Party has assumed control of the defense
for an Indemnified Party, the Indemnified Party shall be entitled to participate
in the defense of an Action and to employ counsel of its choice for such
purpose; provided that the fees and expenses of such separate counsel shall be
borne by the Indemnified Party (other than any fees and expenses of such
separate counsel that are incurred prior to the date the Indemnifying Party
effectively assumes control of such defense which, notwithstanding the
foregoing, shall be borne by the Indemnifying Party, and except that the
Indemnifying Party shall pay all of the fees and expenses of such separate
counsel under the circumstances outlined in Section 15.2(c) above).

        (e)   Each party agrees to cooperate to the fullest extent possible as
requested by the other in the defense of the claim arising out of an Action,
with out-of-pocket expenses resulting from any such cooperation to be at the
expense of the Indemnifying Party.

        (f)    If the Indemnifying Party shall control the defense of an Action,
the Indemnifying Party shall obtain the prior written consent of the Indemnified
Party before entering into any settlement of a claim or ceasing to defend such
claim if, pursuant to or as a result of such settlement or cessation, injunctive
or other equitable relief will be imposed against the Indemnified Party or if
such settlement does not expressly and unconditionally release the Indemnified
Party from all liabilities and obligations with respect to such claim, without
prejudice.

29

--------------------------------------------------------------------------------






        (g)   Notwithstanding anything to the contrary in this Agreement, to the
extent that an Indemnified Party receives insurance proceeds as a result of any
Loss, the Indemnified Party shall pay the amount of such insurance proceeds (but
not in excess of the indemnification payment or payments actually received from
the Indemnifying Party with respect to such Loss) to the Indemnifying Party
promptly after such insurance proceeds are actually received by the Indemnified
Party.

        15.3    Insurance.    

        (a)   During the License Term and so long as Pierre Fabre is selling
Cypress Product, Pierre Fabre, at its own expense, shall maintain product
liability insurance in amount consistent with industry standards for claims and
actions that might be taken against it in connection with this Agreement. Pierre
Fabre shall provide a certificate of insurance evidencing such coverage.

        (b)   During the License Term, Cypress, at its own expense, shall
maintain, and shall cause its sub-licensees to maintain, product liability
insurance (or self-insure) in amount consistent with industry standards for
claims and actions that might be taken against it in connection with this
Agreement. Cypress shall provide a certificate of insurance (or evidence of
self-insurance) evidencing such coverage.

16.   GENERAL PROVISIONS

        16.1    Dispute Resolution.    If the parties are unable to decide or
resolve any issue arising under this Agreement, except as expressly contemplated
in Sections 9.3 or 11.4(e), the issue shall be referred to the Chief Executive
Officers of Pierre Fabre and Cypress, and if Cypress deems appropriate, Forest
or any Affiliate of Forest that is primarily responsible for the activities of
Forest under the Collaboration Agreement, as directed by Forest. Such officers
of the parties shall meet promptly thereafter and shall negotiate in good faith
to resolve such issue. If they cannot resolve the issue within 30 days of
commencing such negotiations, the matter shall be resolved by arbitration as
provided in Section 16.2.

        16.2    Arbitration.    

        (a)   In the event of a dispute arising in connection with this
Agreement, except as expressly contemplated in Sections 9.3 or 11.4(e), which is
not resolved under Section 16.1, such dispute shall be finally settled under the
Rules of Conciliation and Arbitration (the "Rules") of the International Chamber
of Commerce (the "ICC") by three arbitrators. Unless the parties otherwise agree
in writing, the arbitration proceeding shall be conducted and the arbitrators
shall be appointed in accordance with the Rules then in effect, subject to the
procedures described in this Section 16.2.

        (b)   Any such arbitration proceeding shall commence by the delivery by
one party (the "Claimant") of a written notice requesting arbitration (the
"Request") to the other party (the "Respondent"). The arbitration proceedings
shall take place in Toronto, Canada at the place mutually agreed upon by the
parties. Arbitration will be conducted in the English language.

        (c)   The Claimant shall appoint an arbitrator in the Request, and the
Respondent shall appoint an arbitrator in its formal response to the Request
(the "Answer"). If either party fails to appoint an arbitrator or the Respondent
fails to file its Answer within the time specified by the Rules, the ICC will
make the appointment. As soon as practicable after the date on which both of the
first two arbitrators have been appointed, but in any event within 30 days, the
two arbitrators will appoint the third arbitrator. If within such 30-day period
the first two arbitrators shall not have agreed on the appointment of the third
arbitrator, then the third arbitrator will be appointed by the ICC in accordance
with the Rules. The third arbitrator will serve as chair of the tribunal. The

30

--------------------------------------------------------------------------------




arbitration proceeding shall be completed within 90 days after selection of the
final arbitrator, unless an extension is requested in writing by the
arbitrators.

        (d)   The arbitrators shall, within 15 calendar days after the
conclusion of the arbitration hearing, issue a written award and statement of
decision describing the essential findings and conclusions on which the award is
based, including the calculation of any damages awarded. The decision or award
rendered by the arbitrators shall be final and non-appealable, and judgment may
be entered upon it in accordance with applicable law in the State of New York or
any other court of competent jurisdiction. The arbitrators shall be authorized
to award compensatory damages, but shall NOT be authorized (i) to award
non-economic damages, such as for emotional distress, pain and suffering or loss
of consortium, (ii) to award punitive damages, or (iii) to reform, modify or
materially change this Agreement or any other agreements contemplated hereunder;
provided, however, that the damage limitations described in parts (i) and
(ii) of this sentence will not apply if such damages are statutorily imposed.

        (e)   Each party shall bear its own attorney's fees, costs, and
disbursements arising out of the arbitration, and shall pay an equal share of
the fees and costs of the arbitrators; provided, however, the arbitrators shall
be authorized to determine whether a party is the prevailing party, and if so,
to award to that prevailing party reimbursement for its reasonable attorneys'
fees, costs and disbursements (including, for example, expert witness fees and
expenses, photocopy charges, travel expenses, etc.), and/or the fees and costs
of the arbitrators.

        (f)    Unless the parties otherwise agree in writing, during the period
of time than any arbitration proceeding is pending under this Agreement, the
parties shall continue to comply with all those terms and provisions of this
Agreement that are not the subject of the pending arbitration proceeding.

        (g)   Nothing contained in this Agreement shall deny any party the right
to seek injunctive or other equitable relief from a court of competent
jurisdiction in the context of a bona fide emergency or prospective irreparable
harm, and such an action may be filed and maintained notwithstanding any ongoing
arbitration proceeding.

        16.3    Governing Law.    This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
excluding its conflicts of laws principles.

        16.4    Entire Agreement; Modification.    This Agreement is both a
final expression of the parties' agreement and a complete and exclusive
statement with respect to all of its terms. The Exhibits referred to in this
Agreement are incorporated herein and made a part of this Agreement by this
reference. This Agreement, together with the Supply Agreement, the Trademark
License Agreement and the Letter Agreement, supersedes all prior and
contemporaneous agreements and communications, whether oral, written or
otherwise, concerning any and all matters contained herein and therein,
including the Prior Agreement. No rights or licenses with respect to any
intellectual property of either party are granted or deemed granted hereunder or
in connection herewith, other than those rights expressly granted in this
Agreement. No trade customs, courses of dealing or courses of performance by the
parties shall be relevant to modify, supplement or explain any term(s) used in
this Agreement. This Agreement may not be modified or supplemented by any
purchase order, change order, acknowledgment, order acceptance, standard terms
of sale, invoice or the like. This Agreement may only be modified or
supplemented in a writing expressly stated for such purpose and signed by the
parties to this Agreement.

        16.5    Relationship Between the Parties.    The parties' relationship,
as established by this Agreement, is solely that of independent contractors.
This Agreement does not create any partnership, joint venture or similar
business relationship between the parties. Neither party is a legal
representative

31

--------------------------------------------------------------------------------


of the other party, and neither party can assume or create any obligation,
representation, warranty or guarantee, express or implied, on behalf of the
other party for any purpose whatsoever.

        16.6    Non-Waiver.    The failure of a party to insist upon strict
performance of any provision of this Agreement or to exercise any right arising
out of this Agreement shall neither impair that provision or right nor
constitute a waiver of that provision or right, in whole or in part, in that
instance or in any other instance. Any waiver by a party of a particular
provision or right shall be in writing, shall be as to a particular matter and,
if applicable, for a particular period of time and shall be signed by such
party.

        16.7    Assignment.    Except as expressly provided hereunder, neither
this Agreement nor any rights or obligations hereunder may be assigned or
otherwise transferred by either party without the prior written consent of the
other party (which consent shall not be unreasonably withheld); provided,
however, that either party may assign this Agreement and its rights and
obligations hereunder without the other party's consent in connection with the
transfer or sale of all or substantially all of the business of such party to
which this Agreement relates to a Third Party, whether by merger, sale of stock,
sale of assets or otherwise; provided, that, any assignment made by Cypress
shall be made in full compliance with the provisions of Section 16.8 "Change of
Control." In the event of such transaction, however, intellectual property
rights of the acquiring party to such transaction (if other than one of the
parties to this Agreement) shall not be included in the technology licensed
hereunder. The rights and obligations of the parties under this Agreement shall
be binding upon and inure to the benefit of the successors and permitted assigns
of the parties. Any assignment not in accordance with this Agreement shall be
void.

        16.8    Change of Control.    In the event of a proposed Change in
Control, Cypress shall provide Pierre Fabre with prior notice of at least 10
business days of such proposed Change in Control. If Pierre Fabre reasonably
determines that the Third Party acquiror in such Change in Control is not likely
to comply with the terms of this Agreement, Pierre Fabre may request reasonable
assurances from such Third Party acquiror regarding its intent to comply with
the terms of this Agreement by providing written notice of such request within
five business days after the date of the notice from Cypress. If Pierre Fabre
does not make such request within such period, this Agreement will remain in
full force and effect. If Pierre Fabre makes such request within such period,
then (a) if such Third Party acquiror provides Pierre Fabre reasonable
assurances in writing of its intent to comply with the terms of this Agreement
no later than the closing of the Change in Control, then this Agreement will
remain in full force and effect, and (b) if such Third Party acquiror does not
provide Pierre Fabre reasonable assurances in writing of its intent to comply
with the terms of this Agreement by the closing of the Change in Control, then
Pierre Fabre may terminate this Agreement upon written notice to Cypress or its
successor in interest within 30 days after the closing of the Change in Control,
with the consequences of such termination as set forth in Sections 14.3(b)(ii),
14.4 and 14.5.

        16.9    No Third Party Beneficiaries.    This Agreement is neither
expressly nor impliedly made for the benefit of any party other than those
executing it.

        16.10    Severability.    If, for any reason, any part of this Agreement
is adjudicated invalid, unenforceable or illegal by a court of competent
jurisdiction, such adjudication shall not affect or impair, in whole or in part,
the validity, enforceability or legality of any remaining portions of this
Agreement. All remaining portions shall remain in full force and effect as if
the original Agreement had been executed without the invalidated, unenforceable
or illegal part.

        16.11    Notices.    Any notice to be given under this Agreement must be
in writing and delivered either in person, by any method of mail (postage
prepaid) requiring return receipt, or by overnight courier or facsimile
confirmed thereafter by any of the foregoing, to the party to be notified at its
address(es) given below, or at any address such party has previously designated
by prior written notice to the other. Notice shall be deemed sufficiently given
for all purposes upon the earlier of: (a) the date of actual receipt; (b) if
mailed, three calendar days after the date of postmark; or (c) if delivered by

32

--------------------------------------------------------------------------------


overnight courier or by facsimile, the next business day the overnight courier
regularly makes deliveries or on the day after the facsimile has been sent.

        If to the Pierre Fabre, notices must be addressed to:

Pierre Fabre Médicament
La Chartreuse I
81106 Castres, Cédex
France
Attention:  Chief Operating Officer
Telephone:  [...***...]
Facsimile:  (33) 5 63 71 45 34

        with a copy to:

Pierre Fabre Médicament
La Chartreuse I
81106 Castres, Cédex
France
Attention:  General Counsel
Telephone:  [...***...]
Facsimile:  (05) 63 71 39 90

        If to Cypress, notices must be addressed to:

Cypress Bioscience, Inc.
4350 Executive Drive, Suite 325
San Diego, CA 92121
Attention:  Jay D. Kranzler
Telephone:  (858) 452-2323
Facsimile:  (858) 452-1222




        with a copy to:

Cooley Godward LLP
4401 Eastgate Mall
San Diego, CA 92121
Attention:  Kay Chandler
Telephone:  (858) 550-6000
Facsimile:  (858) 550-6420

        16.12    Force Majeure.    Except for the obligation to make payment
when due, each party shall be excused from liability for the failure or delay in
performance of any obligation under this Agreement by reason of any event beyond
such party's reasonable control including but not limited to Acts of God, fire,
flood, explosion, earthquake, or other natural forces, war, civil unrest,
accident, destruction or other casualty, any lack or failure of transportation
facilities, any lack or failure of supply of raw materials, any strike or labor
disturbance, or any other event similar to those enumerated above. Such excuse
from liability shall be effective only to the extent and duration of the
event(s) causing the failure or delay in performance and provided that the party
has not caused such event(s) to occur. Notice of a party's failure or delay in
performance due to force majeure must be given to the other party within 10
calendar days after its occurrence. All delivery dates under this Agreement that
have been affected by force majeure shall be tolled for the duration of such
force majeure. In no event shall any party be required to prevent or settle any
labor disturbance or dispute. Notwithstanding the foregoing, should the force
majeure suffered by a party extend beyond a three month period, the other party
may then

33

--------------------------------------------------------------------------------

terminate this Agreement by written notice to the non-performing party, with the
consequences of such termination as set forth in Sections 14.3, 14.4 and 14.5.

        16.13    Legal Fees.    If any party to this Agreement resorts to any
legal action, dispute resolution or arbitration in connection with this
Agreement, except as provided in Section 16.2, the prevailing party shall be
entitled to recover reasonable fees of attorneys and other professionals in
addition to all court costs and arbitrator's fees which that party may incur as
a result.

        16.14    Interpretation.    

        (a)    Captions & Headings.    The captions and headings of clauses
contained in this Agreement preceding the text of the articles, sections,
subsections and paragraphs hereof are inserted solely for convenience and ease
of reference only and shall not constitute any part of this Agreement, or have
any effect on its interpretation or construction.

        (b)    Singular & Plural.    All references in this Agreement to the
singular shall include the plural where applicable, and all references to gender
shall include both genders and the neuter.

        (c)    Articles, Sections & Subsections.    Unless otherwise specified,
references in this Agreement to any article shall include all sections,
subsections, and paragraphs in such article; references in this Agreement to any
section shall include all subsections and paragraphs in such sections; and
references in this Agreement to any subsection shall include all paragraphs in
such subsection.

        (d)    Days.    All references to days in this Agreement shall mean
calendar days, unless otherwise specified.

        (e)    Ambiguities.    Ambiguities and uncertainties in this Agreement,
if any, shall not be interpreted against either party, irrespective of which
party may be deemed to have caused the ambiguity or uncertainty to exist.

        16.15    Limitation.    The provisions of this Agreement applicable to
Forest apply only so long as Forest has rights under the Licensed Technology. In
the event that Forest no longer has any rights to the Licensed Technology, all
references to Forest in this Agreement shall be disregarded.

        16.16    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original document, and all of
which, together with this writing, shall be deemed one instrument.

        IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement.


PIERRE FABRE MÉDICAMENT
 
CYPRESS BIOSCIENCE, INC.
By:
/s/  JEAN PIERRE COUZINIER      

--------------------------------------------------------------------------------


 
By:
/s/  JAY KRANZLER      

--------------------------------------------------------------------------------


Name:
Jean Pierre Couzinier

--------------------------------------------------------------------------------


 
Name:
Dr. Jay Kranzler

--------------------------------------------------------------------------------


Title:
Chief Operating Officer

--------------------------------------------------------------------------------


 
Title:
Chief Executive Officer

--------------------------------------------------------------------------------

34

--------------------------------------------------------------------------------


EXHIBIT A

Pierre Fabre Know-How


        [...***...]

*Confidential Treatment Requested

--------------------------------------------------------------------------------



EXHIBIT B

Patents held by Pierre Fabre


I°-US Patents

Process Patent

Ref:  US 5 034 541
    Applied December 27, 1989
    Granted June 23, 1991
    Terminates on December 27, 2009

S.R. Formulation

Ref:  09/254 014
    Applied August 26, 1997
    Notice of allowance
    Terminates on August 26, 2017

II°-Canadian Patents

Process Patent

Ref:  no 1 266 486
    Applied:  April 23, 1986
    Granted March 3, 1990
    Terminates:  March 6, 2007

Ref:  no 2 006 464
    Applied::  December 21, 1989
    Granted:  June 15, 1999
    Terminates:  December 21, 2009

SR Formulation Patent

Ref:  no 2 006 464
Filed:  August 26, 1997
Pending

--------------------------------------------------------------------------------


EXHIBIT C


STANDARD OPERATING PROCEDURE
TO BE USED IN THE INFORMATION EXCHANGES RELATED TO
SAFETY AND TOLERABILITY OF MEDICINAL PRODUCTS

SUMMARY

1—APPLICABILITY

2—LANGUAGE—CONTACT PEOPLE

3—TRANSMISSION DURING MARKETING (except clinical trial)

        3.1    Principles    

        3.2    Report frequency    

        3.2.1    Serious adverse reactions (SADRs)    

        3.2.2    Non serious adverse reactions    

        3.2.3    Periodic safety update reports (PSUR)    

        3.2.4    Modifications of the SPC safety-related paragraphs    

4—TRANSMISSIONS DURING CLINICAL TRIALS

5—OTHER TRANSMISSIONS OF INFORMATION

6—DEFINITIONS—APPENDICES

        6.1    DEFINITIONS    

        6.2    LIST OF CONTACT PEOPLE    

        6.3    APPENDICES    

--------------------------------------------------------------------------------

        The purpose of this Standard Operating Procedure is to allow the best
transmission of the data related to tolerability and safety of the medicinal
products contemplated by this Agreement:

—in agreement with the regulations imposed to each partner,

—in agreement with the international recommendations in force.

        It relates to the exchanges between the partners' pharmacovigilance
structures, during either clinical trials or product marketing.

It is not intended to describe the methods of collection and transmission of
information inside each firm, organized by specific S.O.P.

It is strictly limited to pharmacovigilance activities, without prejudice to any
decisions likely to occur as a result of information exchanges involving other
structures than the pharmacovigilance departments. It does not take into account
the requirements imposed by the regulations of the competent regulatory
authorities to the Pharmacovigilance department of each partner; this is
particularly pertinent to the time frame of data transmission subjected to
reporting. Each laboratory is responsible for the expedited reporting to the
appropriate health authorities.

1—APPLICABILITY

This Standard Operating Procedure describes the information transmission
methods, related to the safety and tolerability of the Product(s), resulting
from spontaneous notifications made between the partners' pharmacovigilance
structures during the therapeutic use, through either periodic reports or
notifications of serious adverse events during clinical trials, whatever the
origin.

2—LANGUAGE—CONTACT PEOPLE

The transmitted documents must be drafted in English. The technical terms used
correspond to the meaning specified in 6.1 (definitions).

The list with the details of all professionals working with each partner,
concerned by the implementation of this procedure are given in appendix 6.3.
Each partner must spontaneously update this list in the event of any
modification (and specify its date).

3—TRANSMISSION DURING MARKETING (except clinical trial)

        3.1    PRINCIPLES    

It relates to adverse reactions which are notified spontaneously to the firms by
the health-care professionals or the patients, reported by the health
authorities or described in the literature and which are supposed to be related
to the medicinal product.

In the case of drug marketed under different name by each partner in the same
country, each partner takes into account the information relating to the adverse
reactions of their own product. The INN notifications are the licensee's
responsibility.

For the adverse reactions described in the literature, each partner takes into
account the information related to the adverse reactions of its own product. The
INN publications are the partner's responsibility operating in the country of
origin of the publication (or in the country where the review has its first
address if this information is not specified).

The case reports from the literature are sent together with a copy of the
publication, which does not need a translation in English (if this later is not
written in this common language).

--------------------------------------------------------------------------------




        3.2    REPORT FREQUENCY    

        3.2.1    Serious adverse reactions (SADRs)    

The SADRs are sent by fax to the partner using a CIOMS form within ten calendar
days following their notification.

This time is reduced to five calendar days following notification of a death.

The follow-up information of these SADRs, including death information, is faxed
within ten calendar days upon reception. Partners can request for precise
details or further information concerning the current files at any time.

        3.2.2    Non serious adverse reactions    

Adverse reactions not considered to be serious are the subject of information
from the partner using CIOMS forms transmitted on a monthly basis, accompanied
by a summary table (line listing).

The partners can request for precise details or further information concerning
the current files at any time.

        3.2.3.    Periodic safety update reports or their national equivalents
(PSUR)    

Within the framework of a licensing or distribution agreement to be established
between both partners, the PSUR periodicity must be dealt with and a calendar
must be set up, anticipating notably the possible integration of international
Global PSURs and national PSURs of the medicinal product, according to its
definition.

According to this calendar provisions (taking into account the regulatory
periodicities) each partner, as either the Marketing Authorisation holder or the
national licensee, addresses a copy of the report to the other party at the time
of sending it to the appropriate health authorities.

The PSUR calendar between both parties is revised if Marketing Authorisation
modifications can justify a new periodicity.

The PSUR planning is attached to the contract in appendix 6.3 to the present
exhibit.

Additional regulatory reports required by a health authority are also
transmitted to the partner at the same time that they are sent to the requiring
health authority

        3.2.4.    Modifications of the SPC safety-related paragraphs    

The partners inform themselves about any modification made to the safety-related
paragraphs in the SPC of the Product(s). This information is made prior to draft
the regulatory report of the modification, in order to make them coordinated, if
necessary.

4—TRANSMISSIONS DURING CLINICAL TRIALS

Each partner informs by fax the other party of any serious adverse event (SAE)
occurring during a clinical trial carried out with the Product(s) under
development and of which he is the sponsor.

This information is sent using a CIOMS form or even a SAE report form within ten
calendar days (five calendar days for death or life threatening events) upon
reception of the information by the pharmacovigilance department.

The follow-up reports are exchanged according to the same procedures, and the
evolution is documented until the concerned patient's recovery or stabilisation.

SAE information is sent without systematically breaking the blind.

Any information related to the result of a possible breaking of the blind is
sent to the partner.

--------------------------------------------------------------------------------




The case reports, after breaking the blind at the end of the study, are sent to
the partner according to a list of attribution.

The sender pharmacovigilance department may send the final clinical trial report
to the partner, as soon as available, if the latter requests it.

Should any questions be raised by the authorities, they will be answered by the
partner identified as the trial sponsor.

5—OTHER TRANSMISSIONS OF INFORMATION

        5.1    The pharmacovigilance team can agree to communicate significant
documents such as expert reports, updated investigator brochure, scientific
documentations, etc. even if this is not necessarily envisaged by this document.

        5.2    It is up to the pharmacovigilance departments to discuss at any
moment about the exchanged information.

6—DEFINITIONS—APPENDICES

        6.1    DEFINITIONS    

Reference:    Volume 9 of the Rules Governing Medicinal Products in the European
Union Standard terminology

ADVERSE EVENT (OR ADVERSE EXPERIENCE) (AE)

An undesirable experience occurring following administration of a medicinal
product. An adverse event does not necessarily have a causal relationship with
the treatment.

ADVERSE REACTION / ADVERSE DRUG REACTION (ADR)

Adverse reaction means a response to a medicinal product which is noxious and
unintended and which occurs at doses normally used in man for the prophylaxis,
diagnosis or therapy of disease or for the restoration, correction or
modification of physiological function.

Adverse drug reaction in this context is considered as synonymous with adverse
reaction and suspected adverse drug reaction.

A reaction, contrary to an event, is characterised by the fact that a causal
relationship between the drug and the occurrence is suspected, i.e. judged
possible by the reporting or a reviewing health-care professional. If a reaction
is spontaneously reported by a health-care professional, this usually implies a
positive judgement from the reporter unless the reporter explicitly gives a
negative judgement on the causal relationship.

UNEXPECTED ADVERSE REACTION

Unexpected Adverse Reaction means an adverse reaction, the nature, severity or
outcome of which is not consistent with the Summary of Product Characteristics.

It also includes class-related reactions which are mentioned in the SPC but
which are not specifically described as occurring with this product.

For products authorised nationally, the relevant SPC is that approved by the
competent authority in the member state to which the reaction is being reported.

For centrally authorised products, the relevant SPC is the SPC authorised by the
European Commission.

--------------------------------------------------------------------------------




LISTED ADVERSE DRUG REACTION

An adverse reaction whose nature, severity, specificity and outcome are
consistent with the information in the company core safety information (CCSI).

UNLISTED ADVERSE DRUG REACTION

An adverse reaction which is not specifically included as a suspected adverse
effect in the company core safety information (CCSI). This includes an adverse
reaction whose nature, severity, specificity or outcome is not consistent with
the information in the CCSI. It also includes class-related reactions which are
mentioned in the CCSI but which are not specifically described as occurring with
this product.

REPORTABLE ADVERSE REACTION—MINIMUM INFORMATION

A reportable adverse drug reaction (ADR) requires the following minimum
information:

a)an identifiable health-care professional reporter—

The reporter can be identified by either name or initials, or address or
qualification (e.g. physician, dentist, pharmacist, nurse).

b)an identifiable patient—

The patient can be identified by initials or patient number, or date of birth
(or age information if date of birth not available) or sex. The information
should be as complete as possible.

c)at least one suspected substance/medicinal product

d)at least one suspected adverse reaction.

The minimum information is the smallest amount of information required for the
submission of a report and every effort should be made to obtain and submit
further information when it becomes available.

SERIOUS ADVERSE DRUG REACTION (SADR)

Serious adverse reaction means an adverse reaction which results in death, is
life-threatening, requires inpatient hospitalisation, or prolongation of
existing hospitalisation, results in persistent or significant disability or
incapacity, or is a congenital anomaly/birth defect.

It also includes serious adverse clinical consequences associated with use
outside the terms of the Summary of Product Characteristics (SPC) (including,
for example, prescribed doses higher than those recommended), overdoses or
abuse.

Medical judgement should be exercised in deciding whether a reaction is serious
in other situations. Important adverse reactions that are not immediately
life-threatening or do not result in death or hospitalisation but may jeopardise
the patient should be considered as serious.

SUSARs

Suspected unexpected serious adverse reactions

SPONTANEOUS REPORT OR SPONTANEOUS NOTIFICATION

A communication to a company, regulatory authority or other organisation that
describes a suspected adverse drug reaction in a patient given one or more
medicinal products and which does not derive from a study.

--------------------------------------------------------------------------------

COMPANY CORE DATA SHEET (CCDS)

A document prepared by the marketing authorisation holder (MAH) containing, in
addition to safety information, material relating to indications, dosing,
pharmacology and other information concerning the product.

COMPANY CORE SAFETY INFORMATION (CCSI)

All relevant safety information contained in the company core data sheet (CCDS)
prepared by the marketing authorisation holder (MAH) and which the MAH requires
to be listed in all countries where the company markets the drug, except when
the local regulatory authority specifically requires a modification. It is the
reference information by which listed and unlisted are determined for the
purpose of periodic reporting for marketed products, but not by which expected
and unexpected are determined for expedited reporting.

INTERNATIONAL BIRTH DATE (IBD)

The date of the first marketing authorisation for a medicinal product granted to
the marketing authorisation holder (MAH) in any country in the world.

OTHER DEFINITIONS

MEDICINAL PRODUCT

Any medicine prepared in advance, marketed under a specific denomination and
with a particular packaging.

IMPUTABILITY

Valuation of the relationship between an adverse event (or adverse experience)
and a medicinal product.

They can be valued using different scales according to the country.

Pierre Fabre Médicament uses a 6-degree scale, I4 highly probable, I3 Probable,
I2 Possible, I1 Doubtful, I0 not related, I9 Unknown/not available.

The adverse reactions concerned by the present procedure are those whose
relationship corresponds to one of the 4 degrees above-mentioned I1, I2, I3, I4.

PERIODIC SAFETY UPDATE REPORT (PSUR)

Report drafted by a pharmaceutical firm, as the AMM holder and\or the licensee,
concerning a marketed medicinal product. This report analyses the information
obtained on this product relating to its safety in human in a place and a period
of time determined by the regulations. The PSURs are drafted according to a
typical plan detailed in the ICH procedures.

        6.2    LIST OF CONTACT PEOPLE    

PIERRE FABRE MEDICAMENT—PHARMACOVIGILANCE
Attn: Mr. J.P. DEMAREZ
45 Place Abel Gance
92654 BOULOGNE CEDEX—FRANCE—
Tel: [...***...]
Fax: (33) 1.49.10.80.90
E-mail: jean.paul.demarez@pierre-fabre.com

--------------------------------------------------------------------------------

CYPRESS BIOSCIENCE, INC.
4350 Executive Drive, Suite 325
San Diego, CA 92121
Attention: Jay D. Kranzler
Telephone: (858) 452-2323
Facsimile: (858) 452-1222

        6.3    APPENDICES    

Appendix no 1. Serious Adverse Event In Clinical Trial. (Page 1 and 2)

Appendix no 2. Suspect Adverse Reaction Report.(Claim Form) (Page 1)

Appendix no 3. Planning of PSURs

--------------------------------------------------------------------------------


EXHIBIT D

Cypress Patents


•Methods of treating Fibromyalgia Syndrome (CYPR 100 CIP)

-USSN 6,602,911

-PCT/US02/40976

•Methods of treating Chronic Fatigue Syndrome (CYPR 100)

-USSN 6,635,675

-PCT/US02/35396


[...***...]

*Confidential Treatment Requested

--------------------------------------------------------------------------------



EXHIBIT E

Selection Criteria


        [...***...]

*Confidential Treatment Requested

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.23



THIRD RESTATED LICENSE AGREEMENT
EXHIBIT A Pierre Fabre Know-How
EXHIBIT B Patents held by Pierre Fabre
EXHIBIT C
EXHIBIT D Cypress Patents
EXHIBIT E Selection Criteria
